

PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS
[Pacific Ridge]
THIS PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS (this “Agreement”) is made as of
the 24th day of March, 2017, by and between CP III PACIFIC RIDGE RF, LLC, a
Delaware limited liability company (“Primary Owner”), and CP III PACIFIC RIDGE
SOLAR, LLC, a California limited liability company (“Solar Owner”, and together
with Primary Owner “Seller”), and AMERICAN ASSETS TRUST, INC., a Maryland
corporation (“Purchaser”).
Recitals
A.The term “Property,” as used herein, means:
(1)    That certain multifamily residential project commonly known as Pacific
Ridge, located at 5945 Linda Vista Road, in the City of San Diego, State of
California (the “State”), consisting of (a) the land legally described in
Exhibit A attached hereto (the “Land”), (b) all buildings, fixtures and other
improvements located on the Land (the “Improvements”), and (c) all rights and
appurtenances of Seller pertaining to the Land, including without limitation,
all minerals, oil and gas rights, air, water and development rights, easements
and other access ways, and rights of ingress and egress thereto
(“Appurtenances,” and together with the Land and the Improvements, sometimes
collectively referred to herein as the “Real Property”);
(2)    Those items of equipment, supplies, furniture and tangible personal
property owned by Primary Owner which are used in connection with the
maintenance and operation of the Real Property, as listed on Exhibit N-1
attached hereto (the “Primary Personal Property”);
(3)    Those solar panels and related equipment and other tangible personal
property owned by Solar Owner which are used in connection with the provision of
solar energy to the Real Property, as listed on Exhibit N‑2 attached hereto (the
“Solar Property,” and together with the Primary Personal Property, the “Personal
Property”);
(4)    All right, title and interest of Primary Owner, as landlord, under all
leases, tenancies, sub-tenancies or other occupancy or use agreements affecting
any portion of the Real Property (the “Leases”), and all guaranties, deposits
and prepaid rents related thereto;
(5)    All right, title and interest of Seller in and to all contracts listed on
Exhibit L (the “Assigned Contracts”);
(6)    All right, title and interest of Seller in and to all unexpired
assignable warranties, guaranties, indemnities and sureties relating to the Real
Property or the Personal Property (the “Warranties”);


    



--------------------------------------------------------------------------------




(7)    All right, title and interest of Seller in and to all assignable
governmental permits, licenses, certificates and authorizations relating to the
use, occupancy or operation of the Real Property or the Personal Property (the
“Permits”); and
(8)    All right, title and interest of Seller in and to all signs, logos, trade
names, trademarks or styles relating to the Real Property (including Seller’s
interest in the name “Pacific Ridge”) and all other intangible property now
owned or hereafter acquired by Seller in connection with the Real Property or
the Personal Property (collectively, the “Intangible Personal Property”). The
term “Intangible Personal Property” shall exclude any such property of Seller
that is used by Seller in connection with the Real Property as part of any
integrated systems of management and/or operations of apartment projects owned
by Primary Owner or any affiliate of Primary Owner, including, without
limitation, the trade name “Carmel Partners” (which Purchaser shall remove from
the Property promptly following the Closing), computer software, phone systems,
corporate licenses and financial reporting systems.
B.    Seller wishes to sell the Property to Purchaser, and Purchaser wishes to
purchase the Property from Seller, subject to and upon the terms and conditions
of the option set forth herein.
Agreement
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties covenant and agree as
follows:
ARTICLE 1

PURCHASE AND SALE OF THE PROPERTY
1.1    Option Structure. It is the intent of the parties that, notwithstanding
anything to the contrary herein (including without limitation the title to this
Agreement), the transaction contemplated herein is to be structured as a true
option, whereby Purchaser shall make a payment (the Option Payment, as defined
below) solely for the right to purchase the Property on the terms herein, if
Purchaser elects to exercise (or is deemed to exercise) its option in accordance
with such terms. If Purchaser elects not to purchase the Property, Seller shall
be entitled to the Option Payment, subject to express terms hereof, and Seller’s
rights to the Option Payment shall in no way be contingent upon Purchaser’s
satisfaction with the Property from any investigations conducted hereafter.
1.2    Purchase. Seller agrees to sell, convey and assign the Property to
Purchaser, and Purchaser agrees to purchase the Property from Seller, subject to
and upon the conditions of the option set forth herein.
1.3    Purchase Price. The total purchase price (the “Purchase Price”) for the
Property shall be $232,000,000, payable as follows:


2



--------------------------------------------------------------------------------




(a)    Option Payment. $5,000,000 (which amount, together with all interest
earned thereon, is hereinafter called the “Option Payment”) shall be paid by
Purchaser to Chicago Title Insurance Company (the “Title Company”), at the
address set forth in Section 10.5, within two (2) business days after the
Effective Date. The “Effective Date” shall be the date of mutual execution and
delivery of this Agreement by Seller and Purchaser. The latter party to deliver
its signed counterpart to the other party shall insert the Effective Date in the
first paragraph of this Agreement, and both parties shall conform all other
copies of this Agreement. Title Company shall place the Option Payment in an
insured account, which shall bear interest if elected by Purchaser, who shall
bear any set-up costs. The Option Payment shall be paid by Purchaser in
consideration for Purchaser’s option to purchase the Property pursuant to the
terms hereof and shall be immediately non-refundable except as expressly set
forth in this Agreement. If Purchaser exercises or is deemed to exercise its
option to purchase the Property hereunder, the Option Payment shall be applied
against the Purchase Price.
(b)    Balance. At the Closing, the Purchase Price, minus the Option Payment and
subject to the prorations and adjustments provided for herein, shall be
deposited by 8:00 a.m. (Pacific Time) on the Closing Date by Purchaser into
escrow with Title Company, to be disbursed by Title Company to Seller as
provided in this Agreement.
1.4    Escrow. Title Company, by acceptance of any funds deposited by Purchaser
hereunder, agrees to hold such funds and disburse the same only in accordance
with the terms and conditions of this Agreement. If Title Company is in doubt as
to its duties or liabilities hereunder, it may continue to hold such funds until
the parties mutually agree to the disbursement thereof, or until an order or
judgment of a court of competent jurisdiction shall determine the rights of the
parties hereto. Title Company is a depository only and shall not be liable for
any loss, damage or cost including, but not limited to, attorneys’ fees, which
may be suffered by Seller or Purchaser in connection with Title Company’s action
or inaction except those caused by Title Company’s negligence or willful failure
to perform its duties hereunder. In no circumstance shall Title Company be
responsible or liable for the failure of any financial institution into which
any funds deposited with Title Company have been deposited.
ARTICLE 2

INVESTIGATION OF THE PROPERTY
2.1    Seller’s Initial Deliveries. Seller has delivered or, within five (5)
days after the Effective Date, Seller shall deliver or cause to be delivered to
Purchaser or make available to Purchaser on a website (or, with respect to the
Leases and Lease files, make the same available to Purchaser at the Real
Property, during normal business hours, upon not less than one business day’s
prior written notice to Seller), the following documents relating to the
Property (such materials, together with any other materials concerning the
Property made available on such website, are hereinafter referred to as the
“Seller Deliveries”):


3



--------------------------------------------------------------------------------




(a)    Title Commitment. A current title insurance commitment issued by Title
Company, including copies of all recorded exceptions to title referred to
therein (collectively, the “Title Commitment”), reflecting title to the Real
Property;
(b)    Survey. The most recent survey of the Real Property in Seller’s
possession (the “Existing Survey”);
(c)    Tax Statements. Copies of the most recent statements for taxes and
assessments covering the Property, together with copies of any notices with
respect to taxes and assessments received by Seller within the 12 months prior
to the Effective Date; and
(d)    Contractual Documents. Copies of the Leases, the Assigned Contracts, and,
to the extent the same are in Seller’s possession, the Warranties, and the
Permits.
2.2    Purchaser’s Investigations.
(a)    Prior to the Effective Date, Purchaser has begun investigation and
evaluation of the Property and all matters relevant to its acquisition, use,
ownership and operation. Purchaser’s right of investigation shall continue after
the Effective Date and shall include, without limitation, the right to have
made, at Purchaser’s expense, any studies or inspections of the Property as
Purchaser may deem necessary or appropriate; provided, however, that all
inspections shall occur during normal business hours, upon not less than two (2)
business days’ prior written notice to Seller, and Purchaser shall not conduct
or allow any physically intrusive testing of, on or under the Property without
first obtaining Primary Owner’s written consent which shall not be unreasonably
withheld, conditioned or delayed. Purchaser shall not, in connection with its
investigations, unreasonably interfere with any of the tenants under the Leases,
and Purchaser shall not contact any tenants under the Leases or any of their
representatives without Primary Owner’s prior written consent.
(b)    Prior to Closing, Purchaser shall obtain an update to the Existing Survey
or new survey (each an “Update,” and together with the Existing Survey, the
“Survey”), and deliver a copy of the same to Seller and Title Company. Purchaser
shall take title in reliance upon a Title Policy that is subject only to the
Permitted Exceptions. “Permitted Exceptions,” as used hereafter, shall
constitute: (i) the rights of tenants, as tenants only, under the Leases,
(ii) the lien of real estate taxes and assessments, not yet due or payable, for
the tax year in which Closing occurs and subsequent years, (iii) those matters
reflected in the pro forma title policy attached hereto as Exhibit I (the
“Pro Forma”), and (iv) those matters revealed by the Survey, excluding
(a) delinquent taxes or assessments, (b) any deed of trust, mortgage or other
lien or monetary encumbrance affecting the Property or any part thereof not
created by, through, or under Purchaser, and (c) any encumbrance created by a
party other than Purchaser or its agents after the Effective Date and without
Purchaser’s consent. In no event shall Seller be obligated to satisfy any
requirement contained in the Title Commitment, other than obligations expressly
stated herein, in order to cause any exceptions to be removed or endorsements to
be issued.


4



--------------------------------------------------------------------------------




(c)    If, on or before the date that is ten (10) business days prior to the
Closing Date (the “Exercise Date”), Purchaser gives Seller written notice
setting forth Purchaser’s dissatisfaction with the Property for any reason, and
states in such notice Purchaser’s election to not exercise the option contained
in this Agreement, then this Agreement shall terminate in which case the Option
Payment shall be paid to Seller and both parties shall be relieved from any
further liability hereunder except for those obligations and agreements which
expressly survive termination of this Agreement (the “Provisions Surviving
Termination”). If Purchaser does not terminate this Agreement as described in
the preceding sentence, then Purchaser’s option to purchase the Property
contained herein shall be deemed exercised and this Agreement shall remain in
full force and effect in accordance with its terms.
(d)    At least three (3) business days prior to any activity undertaken on the
Real Property by Purchaser, Purchaser shall furnish Seller with a copy of an
insurance policy (which may be a blanket policy), from an insurer acceptable to
Seller, and a certificate of insurance showing all premiums due on the policy to
have been paid and showing the insurance to be in full force and effect, such
policy (i) to name Seller as an additional insured, (ii) to provide coverage
against any claim for personal injury, death, or property damage caused by
Purchaser, its agents or representatives, with a combined single limit liability
of not less than Two Million Dollars ($2,000,000) per occurrence, insuring the
Real Property against any damage caused by any of them with a limit of liability
of not less than Five Million Dollars ($5,000,000), (iii) not amendable or
cancellable on less than thirty (30) days prior written notice to Seller, and
(iv) with a deductible of not more than Twenty-Five Thousand Dollars ($25,000).
(e)    Within five (5) business days after the Effective Date, Seller shall, at
its expense, order, obtain, review and deliver a copy to Seller of a Natural
Hazards Disclosure for the Property from reputable real estate compliance
reporting company as may be required by law, including without limitation, in
connection with the following California Code Sections: Government Code
Sections 8589.4 (Dam Failure Inundation Areas); 8589.3 (Special Flood Hazard
Area); Government Code Sections 51183.4, 51183.5 (Fire Hazard Severity Zone);
Public Resources Code Section 2621.9 (Earthquake Fault Zone); Public Resources
Code Section 2694 (Seismic Hazard Zone); and Public Resources Code Section 4136
(Wildland Area); and California Civil Code Section 1102.3.
2.3    Indemnity and Restoration. Purchaser agrees to indemnify, defend and hold
harmless Seller from any and all claims, demands, liabilities, losses, damages,
liens, costs and expenses asserted against Seller or the Property arising out of
or resulting from Purchaser’s investigations of the Property prior to Closing
and to pay Seller all costs and expenses, including reasonable attorneys’ fees
and expenses, incurred in defending any such matter. Without limitation on the
foregoing, Purchaser shall immediately repair and restore any damage to the
Property caused by Purchaser’s investigations of the Property. Purchaser’s
obligations pursuant to this Section 2.3 shall survive Closing and any
termination of this Agreement.






5



--------------------------------------------------------------------------------




ARTICLE 3

SELLER’S REPRESENTATIONS AND WARRANTIES
3.1    Seller’s Representations. Seller represents, warrants and covenants to
Purchaser as follows:
(a)    Authority. Each constituent of Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of its
formation. Seller has the full right and authority to enter into this Agreement
and consummate the transactions contemplated by this Agreement. All requisite
action has been taken by Seller in connection with the execution of this
Agreement, the instruments referenced herein, and the consummation of the
transactions contemplated hereby. The individual(s) executing this Agreement and
the documents referenced herein on behalf of Seller have the legal power, right
and actual authority to bind Seller to all such documents.
(b)    Consents; Binding Obligations. No third party approval or consent is
required for Seller to enter into this Agreement or to consummate the
transactions contemplated hereby. This Agreement and all documents required
hereby to be executed by Seller are and shall be valid, legally binding
obligations of and enforceable against Seller in accordance with their terms.
(c)    No Bankruptcy Proceedings. No bankruptcy, insolvency, rearrangement or
similar action or proceeding, whether voluntary or involuntary, is pending or,
to Seller’s Actual Knowledge, threatened in writing against Seller and, to
Seller’s Actual Knowledge, Seller has no intention of filing or commencing any
such action or proceeding.
(d)    FIRPTA. Seller and the taxpayer responsible for Seller’s income taxes (if
Seller is a disregarded entity) are not foreign persons or partners as defined
in Section 1445 of the Internal Revenue Code.
(e)    Personal Property. Seller owns good and indefeasible title to the
Personal Property, fully paid for and free and clear of all liens, leases and
encumbrances. No other party has any rights or claims to the Personal Property.
To Seller’s Actual Knowledge, the lists of Personal Property attached to
Exhibits N-1 and N-2 are accurate and complete.
(f)    Litigation. There are no judgments nor any pending actions, suits,
litigation, investigations or proceedings affecting the Property that would have
a material adverse effect on the Property or which might adversely affect the
ability of Seller to consummate the transaction contemplated by this Agreement.
(g)    Condemnation. Seller has no Actual Knowledge, and has received no notice
from any governmental authorities, that proceedings for the condemnation of any
portion of the Property are pending.


6



--------------------------------------------------------------------------------




(h)    No Conflict. The execution and delivery of this Agreement by Seller, and
the consummation of the transaction contemplated by this Agreement, do not
conflict with or contravene the provisions of the organizational documents of
Seller or any agreement or instrument by which Seller or any of its properties
are bound or any law, rule, regulation, order or decree to which it or its
properties are subject.
(i)    Leases. To Seller’s Actual Knowledge, no leases or other agreements for
occupancy of all or any portion of the Property exist as of the date of the Rent
Roll except for the Leases reflected on the rent roll attached hereto as
Exhibit M (the “Rent Roll”). To Seller’s Actual Knowledge, Seller has provided
Purchaser with true and correct copies of all of the Leases and, without
affecting Seller’s obligations under Section 5.1(b) below, will provide
Purchaser with true and correct copies of any modifications, terminations,
supplements, or correspondence with regard to such documents.
(j)    Contracts and Encumbrances. To Seller’s Actual Knowledge, no contracts or
other agreements affecting all or any portion of the Property will exist as of
the Closing Date except for the Assigned Contracts, the Leases, and the
documents disclosed on the Title Commitment.
(k)    Defaults. To Seller’s Actual Knowledge, Seller has not received written
notice of default under any Assigned Contract that has not previously been
cured.
(l)    No Violation. To Seller’s Actual Knowledge, Seller has not received
written notice from any governmental authority that any portion of the Property
is in violation of any zoning, environmental, or other land use regulations, and
to Seller’s Actual Knowledge, or that such a violation is being investigated or
alleged.
(m)    Prohibited Person. Seller (i) is not a Prohibited Person, as defined by
OFAC, and (ii) is in full compliance with all applicable orders, rules,
regulations and recommendations of the Office of Foreign Assets Control of the
U.S. Department of the Treasury (“OFAC”).
(n)    Rights to Property. Subject to the Permitted Exceptions, Seller has not
granted to any third party any option to purchase, right of first refusal to
purchase, right of first offer or negotiation, or other similar right to
purchase or otherwise acquire an interest (other than that of a tenant or
occupant) in any part of the Property, and to Seller’s Actual Knowledge, no such
right exists regarding the Property.
(o)    Brokers. Ed Rosen and John Chu of Berkadia (collectively, “Seller’s
Broker”) have represented Seller in connection with the transaction contemplated
hereby. Seller has incurred no other obligation in connection with the
transaction contemplated by this Agreement for a broker’s commission or finder’s
fee.
3.2    Waiver Through Knowledge. If Purchaser has knowledge of any untruth of
any of the representations and warranties made by Seller in this Agreement prior
to the Closing or if the same is disclosed in any of Seller’s Deliveries and
Purchaser nonetheless elects to proceed to Closing,


7



--------------------------------------------------------------------------------




Purchaser shall be deemed to have waived all rights against Seller in connection
with any such untruth.
3.3    Seller Deliveries. Other than as stated in Section 3.1, above, it is
expressly understood and agreed that Seller makes no representations or
warranties of any kind with respect to the completeness or accuracy of any of
the Seller Deliveries.
3.4    Survival. Each of the Seller representations, warranties and indemnities
contained in this Agreement or in the documents to be executed and delivered by
Seller hereunder by Closing (collectively, the “Seller Provisions Surviving
Closing”) are acknowledged by Seller to be material and to be relied upon by
Purchaser in proceeding with this transaction, and shall survive the Closing for
a period of nine (9) months (the “Survival Period”). No claim for a breach of
any of the Seller Provisions Surviving Closing shall be actionable or payable:
(a) unless the valid claims for all such breaches collectively aggregate more
than $50,000, (b) unless written notice containing a description of the specific
nature of such breach shall have been given by Purchaser to Seller prior to the
expiration of the Survival Period, and (c) unless an action shall have been
filed by Purchaser and served upon Seller prior to the expiration of the
Survival Period. In no event shall the total liability of Seller to Purchaser
for all breaches of all Seller Provisions Surviving Closing exceed $1,000,000.
The provisions of this Section 3.4 shall survive Closing.
3.5    Actual Knowledge. As used in this Agreement, the phrase “to Seller’s
Actual Knowledge” or words of similar import shall mean the actual knowledge of
Christopher J. Beda and Sandy Avedisian without any duty of inquiry or
investigation. Without negating the foregoing representations and warranties of
Seller, Purchaser hereby disclaims any claim or right of action against the
individual identified in this Section 3.5.
3.6    AS IS PURCHASE.
(a)    PURCHASER HEREBY ACKNOWLEDGES, REPRESENTS, WARRANTS, COVENANTS AND AGREES
THAT AS A MATERIAL INDUCEMENT TO SELLER TO EXECUTE AND ACCEPT THIS AGREEMENT AND
IN CONSIDERATION OF THE PERFORMANCE BY SELLER OF ITS DUTIES AND OBLIGATIONS
UNDER THIS AGREEMENT, THE SALE OF THE PROPERTY HEREUNDER IS AND WILL BE MADE ON
AN “AS IS, WHERE IS, AND WITH ALL FAULTS” BASIS, EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS ARTICLE 3, AND THAT EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS ARTICLE 3, SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND
DISCLAIMS ANY REPRESENTATIONS, WARRANTIES OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, PAST, PRESENT, FUTURE
OR OTHERWISE, OF, AS TO, CONCERNING OR WITH RESPECT TO THE PROPERTY, INCLUDING
WITHOUT LIMITATION: (1) THE EXISTENCE OF HAZARDOUS MATERIALS UPON THE REAL
PROPERTY OR ANY PORTION THEREOF; (2) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT
LIMITATION, SUBSIDENCE, SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER
RESERVOIRS, LIMITATIONS REGARDING THE WITHDRAWAL OF WATER


8



--------------------------------------------------------------------------------




AND FAULTING; (3) WHETHER OR NOT AND TO THE EXTENT TO WHICH THE REAL PROPERTY OR
ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR UNDERGROUND), BODY OF
WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL FLOOD HAZARD;
(4) DRAINAGE; (5) SOIL CONDITIONS, INCLUDING THE EXISTENCE OF INSTABILITY, PAST
SOIL REPAIRS, SOIL ADDITIONS OR CONDITIONS OF SOIL FILL, OR SUSCEPTIBILITY TO
LANDSLIDES, OR THE SUFFICIENCY OF ANY UNDERSHORING; (6) USAGES OF ADJOINING
PROPERTIES; (7) THE VALUE, COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, SIZE,
LOCATION, AGE, USE, DESIGN, QUALITY, DESCRIPTION, DURABILITY, STRUCTURAL
INTEGRITY, OPERATION, TITLE TO, OR PHYSICAL OR FINANCIAL CONDITION OF THE REAL
PROPERTY OR ANY PORTION THEREOF, OR ANY RIGHTS OR CLAIMS ON OR AFFECTING OR
PERTAINING TO THE REAL PROPERTY OR ANY PART THEREOF INCLUDING, WITHOUT
LIMITATION, WHETHER OR NOT THE IMPROVEMENTS COMPLY WITH THE REQUIREMENTS OF THE
AMERICANS WITH DISABILITIES ACT, THE FAIR HOUSING ACT AND/OR RELATED
REGULATIONS; (8) THE PRESENCE OF HAZARDOUS MATERIALS IN, ON, UNDER OR IN THE
VICINITY OF THE REAL PROPERTY; (9) THE SQUARE FOOTAGE OF THE LAND OR THE
IMPROVEMENTS; (10) IMPROVEMENTS AND INFRASTRUCTURE, IF ANY; (11) DEVELOPMENT
RIGHTS AND ENTITLEMENTS; (12) WATER OR WATER RIGHTS; (13) THE DEVELOPMENT
POTENTIAL FOR THE PROPERTY; (14) THE ABILITY OF PURCHASER TO REZONE THE PROPERTY
OR CHANGE THE USE OF THE PROPERTY; (15) THE ABILITY OF PURCHASER TO ACQUIRE
ADJACENT PROPERTIES; (16) THE EXISTENCE AND POSSIBLE LOCATION OF ANY UNDERGROUND
UTILITIES; (17) THE EXISTENCE AND POSSIBLE LOCATION OF ANY ENCROACHMENTS;
(18) WHETHER THE IMPROVEMENTS WERE BUILT, IN WHOLE OR IN PART, IN COMPLIANCE
WITH APPLICABLE BUILDING CODES; (19) THE STATUS OF ANY LIFE-SAFETY SYSTEMS IN
THE IMPROVEMENTS; (20) THE CHARACTER OF THE NEIGHBORHOOD IN WHICH THE REAL
PROPERTY IS SITUATED; (21) THE CONDITION OR USE OF THE PROPERTY OR COMPLIANCE OF
THE PROPERTY WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL
ORDINANCES, RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING ORDINANCES,
CODES OR OTHER SIMILAR LAWS; (22) THE MERCHANTABILITY OF THE PROPERTY OR FITNESS
OF THE PROPERTY FOR ANY PARTICULAR PURPOSE (PURCHASER AFFIRMING THAT PURCHASER
HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT TO SELECT OR FURNISH THE PROPERTY
FOR ANY PARTICULAR PURPOSE, AND THAT SELLER MAKES NO WARRANTY THAT THE PROPERTY
IS FIT FOR ANY PARTICULAR PURPOSE); OR (23) WHETHER THE SELLER DELIVERIES
DELIVERED TO PURCHASER HEREUNDER CONSTITUTE ALL MATERIAL OR IMMATERIAL DOCUMENTS
IN SELLER’S POSSESSION RELATING TO THE PROPERTY.
(b)    PURCHASER ACKNOWLEDGES THAT AS OF THE EFFECTIVE DATE AND OTHER THAN AS
STATED IN SECTION 2.2(A) ABOVE, PURCHASER SHALL


9



--------------------------------------------------------------------------------




HAVE COMPLETED ALL PHYSICAL AND FINANCIAL EXAMINATIONS RELATING TO THE
ACQUISITION OF THE PROPERTY HEREUNDER AND WILL ACQUIRE THE SAME SOLELY ON THE
BASIS OF SUCH EXAMINATIONS AND THE TITLE INSURANCE PROTECTION FOR THE REAL
PROPERTY AFFORDED BY PURCHASER’S TITLE POLICY AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY SELLER EXCEPT FOR REPRESENTATIONS AND WARRANTIES
OTHERWISE EXPRESSLY PROVIDED IN THIS ARTICLE 3. PURCHASER FURTHER ACKNOWLEDGES
AND AGREES THAT ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE
PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY
INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO
REPRESENTATIONS AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION EXCEPT
FOR REPRESENTATIONS AND WARRANTIES OTHERWISE EXPRESSLY PROVIDED IN THIS
ARTICLE 3. SUBJECT TO THE REPRESENTATIONS AND WARRANTIES EXPRESSLY PROVIDED BY
SELLER IN THIS ARTICLE 3, SELLER SHALL NOT BE LIABLE FOR ANY NEGLIGENT
MISREPRESENTATION OR ANY FAILURE TO INVESTIGATE THE PROPERTY NOR SHALL SELLER BE
BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS,
APPRAISALS, ENVIRONMENTAL ASSESSMENT REPORTS, OR OTHER INFORMATION PERTAINING TO
THE PROPERTY OR THE OPERATION THEREOF, FURNISHED BY SELLER, OR BY ANY REAL
ESTATE BROKER, AGENT, REPRESENTATIVE, EMPLOYEE, SERVANT OR OTHER PERSON ACTING
ON SELLER’S BEHALF.
(c)    EXCEPT FOR ANY BREACH OF ANY SURVIVING SELLER’S OBLIGATIONS UNDER THIS
AGREEMENT, THE CLOSING OF THE PURCHASE OF THE PROPERTY BY PURCHASER HEREUNDER
SHALL BE CONCLUSIVE EVIDENCE THAT: (A) PURCHASER HAS FULLY AND COMPLETELY
INSPECTED (OR HAS CAUSED TO BE FULLY AND COMPLETELY INSPECTED) THE PROPERTY;
(B) PURCHASER ACCEPTS THE PROPERTY AS BEING IN GOOD AND SATISFACTORY CONDITION
AND SUITABLE FOR PURCHASER’S PURPOSES; AND (C) THE PROPERTY FULLY COMPLIES WITH
SELLER’S COVENANTS AND OBLIGATIONS HEREUNDER.
(d)    Except for claims for Seller’s breach of any surviving obligations under
this Agreement, Purchaser for itself and on behalf of each of its successors and
assigns (collectively, the “Releasors”) by this general release of known and
unknown claims (this “Release”) hereby irrevocably and unconditionally releases
and forever discharges Seller, its affiliates (including without limitation
CP Construction West, Inc.), and the managers, members, partners, directors,
officers, shareholders, owners, employees, and agents of each (collectively, the
“Releasees”), and each of them, which and who shall constitute intended third
party beneficiaries hereof, from and against any and all claims of any kind or
nature whatsoever, WHETHER KNOWN OR UNKNOWN, suspected or unsuspected, fixed or
contingent, liquidated or unliquidated which any of the Releasors now have, own,
hold or


10



--------------------------------------------------------------------------------




claim to have had, owned or held, against any of the Releasees arising from,
based upon or related to, whether directly or indirectly, any facts, matters,
circumstances, conditions or defects (whether patent or latent) of all or any
kinds, related to, arising from, or based upon, whether directly or indirectly,
the Property, Seller, Seller’s records or the Audit Letter (as defined in
Section 12.1), including without limitation (i) the physical condition, quality
and state of repair of the Property conveyed; (ii) any latent or patent defect
affecting the Property conveyed, (iii) the presence of hazardous materials in,
on, about or under the Real Property or which have migrated from adjacent lands
to the Real Property or from the Real Property to adjacent lands, (iv) any
claims arising out of alleged construction defects, and (v) the contents of the
Audit Letter, including any inaccuracies therein. The foregoing Release shall be
effective as of the Closing, and shall survive Closing.
 
 
/s/ AW
 
 
 
Purchaser’s Initials
 



(e)    Without limiting the foregoing and in furtherance of the releases given
by Purchaser under this Agreement, Purchaser hereby specifically waives the
provisions of Section 1542 of the California Civil Code which provide:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Purchaser hereby specifically acknowledges that Purchaser has carefully reviewed
this Section 3.6(e), and discussed its import with legal counsel, is fully aware
of its consequences, and that the provisions of this Section 3.6(e) are a
material part of this Agreement.
 
 
/s/ AW
 
 
 
Purchaser’s Initials
 



ARTICLE 4

PURCHASER’S REPRESENTATIONS AND WARRANTIES
4.1    Purchaser’s Representations. Purchaser represents and warrants to Seller
as follows:
(a)    Authority. Purchaser is a corporation duly organized, validly existing
and in good standing under the laws of the State of Maryland Purchaser has the
full right and authority to enter into this Agreement and consummate the
transactions contemplated by this Agreement. All requisite action has been taken
by Purchaser in connection with the


11



--------------------------------------------------------------------------------




execution of this Agreement, the instruments referenced herein, and the
consummation of the transactions contemplated hereby.
(b)    Consents; Binding Obligations. No third party approval or consent is
required for Purchaser to enter into this Agreement or to consummate the
transactions contemplated hereby which has not been obtained prior to the
Effective Date. This Agreement and all documents required hereby to be executed
by Purchaser are and shall be valid, legally binding obligations of and
enforceable against Purchaser in accordance with their terms.
4.2    Survival. Each of the representations and warranties contained in
Section 4.1 are acknowledged by Purchaser to be material and to be relied upon
by Seller in proceeding with this transaction, and shall survive the Closing for
the Survival Period.
4.3    No Other Representations. With the sole exception of the representations
set forth in this Article 4, this Agreement is made without representation or
warranty of any kind by Purchaser.
4.4    Purchaser Indemnity. Purchaser shall indemnify Seller against, defend and
hold Seller harmless from any and all loss, damage, liability or expense,
including court costs and reasonable attorneys’ fees, which Seller may
reasonably incur or sustain by reason of or in connection with any and all
obligations, liabilities, claims or demands by third parties, whether direct,
contingent or consequential, and no matter how arising, in any way related to or
arising from any act, conduct, omission, contract, agreement or commitment of
Purchaser that in any way relates to or arises from the sale, use, operation,
ownership, or occupancy of the Property by or on behalf of Purchaser.
Purchaser’s obligations pursuant to this Section 4.4 shall survive the Closing.
ARTICLE 5

SELLER’S UNDERTAKINGS PENDING CLOSING
5.1    Operation of Property. Seller covenants with Purchaser that, so long as
this Agreement remains in effect:
(a)    From and after the Effective Date, Seller will operate, maintain and
manage the Property in a normal businesslike manner, maintaining present
services, and will perform when due all of its obligations under the Leases, any
and all contracts affecting or relating to the Property, even if they will be
terminated prior to the Closing, if such contracts are necessary or appropriate
for Seller to comply with its obligations under this paragraph (excluding the
Leases, the “Contracts”), and any loan agreements or mortgages, encumbrances,
orders, decrees, entitlements, permits, or instruments affecting the Property.
Seller will promptly notify Purchaser of any default notices received by Seller
between the Effective Date and the Closing Date as to any of the foregoing.
Seller may take any action that Seller reasonably determines to be appropriate
in connection with any such default; provided, however, that if any such action
is reasonably likely to result in a monetary obligation or liability on
Purchaser after the Closing, Seller shall obtain Purchaser’s approval


12



--------------------------------------------------------------------------------




prior to taking such action, which approval shall not be unreasonably withheld,
conditioned or delayed.
(b)    (i) Seller may, without notice to or consent from Purchaser, enter into
new Leases and grant renewals and extensions of existing Leases, in each case in
the ordinary course of business, and (ii) Seller shall not enter into any
Contracts which will survive the Closing or otherwise affect the use, operation
or enjoyment of the Property after the Closing without Purchaser’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.
(c)    From and after the Effective Date, Seller will maintain in effect all
insurance policies now maintained on the Property, up to and including the
Closing Date.
(d)    From and after the Effective Date, Seller shall not create or consent to
the creation of any lien, encumbrance or other matter affecting title to the
Property without Purchaser’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.
5.2    Termination of Contracts.
(a)    Seller agrees to terminate, effective as of Closing, all Contracts other
than the Assigned Contracts and Permitted Exceptions. Seller shall assign to
Purchaser at Closing all of the Assigned Contracts as reflected in Exhibit L.
Seller’s obligations pursuant to this Section 4.4 shall survive the Closing for
the Survival Period.
(b)    Seller acknowledges that, following the third party property manager’s
consent, Purchaser shall have the right to interview on-site employees to
potentially be hired by Purchaser.
5.3    Additional Title Matters. If any update of the Title Commitment received
by Purchaser after the Effective Date shall show any additional title matters
that are not Permitted Exceptions (the “Additional Matters”), Purchaser shall
have until the earlier of (a) five (5) business days following its receipt of
such update, and (b) one (1) business day prior to the scheduled Closing Date,
to advise Seller in writing of any objection to any such additional matters
(each a “Disapproved Matter”). If Purchaser fails to timely deliver such notice,
Purchaser shall be deemed to have elected to take title to the Property subject
to the Additional Matters shown in such update(s) (in addition to the other
Permitted Exceptions). Seller shall use such efforts and expend such amounts as
it may, in its sole judgment, deem appropriate to remove, endorse over or
otherwise cure (collectively, “Cure”) prior to Closing any Disapproved Matter to
which Purchaser has timely objected. Seller shall not have the obligation,
however, to Cure Disapproved Matters. Seller shall notify Purchaser in writing
within two (2) business days after receipt of notice from Purchaser regarding
Disapproved Matters whether Seller elects to Cure any Disapproved Matters. If
Seller fails to timely deliver such notice to Purchaser, Seller shall be deemed
to have elected not to Cure the Disapproved Matters. If Seller notifies (or is
deemed to have notified) Purchaser that Seller has elected not to Cure any
Disapproved Matters, then Purchaser shall notify Seller within three (3)
business days of receipt of such notice whether Purchaser elects to terminate
this Agreement or to proceed, taking title subject


13



--------------------------------------------------------------------------------




to such Disapproved Matters. If Purchaser fails to timely deliver such notice,
Purchaser shall be deemed to have elected to proceed, taking title subject to
such Disapproved Matters. If Purchaser elects (or is deemed to have elected) to
take title subject to any Disapproved Matter under this Section 5.3, such
Disapproved Matter shall become a Permitted Exception and the Purchase Price
shall not be reduced. If Purchaser elects to terminate this Agreement under this
Section 5.3, then the Option Payment shall be returned to Purchaser and the
parties shall be relieved of any further obligations hereunder except for the
Provisions Surviving Termination. In the event that the dates under this Section
extend past the scheduled Closing Date, the Closing Date shall be extended to
the date that is five (5) business days after the deadline for Purchaser’s
election to terminate or accept the Property subject to the Disapproved Matters,
as is indicated above.
5.4    Exclusivity. Until the Closing or the earlier termination of this
Agreement, Seller will not solicit or negotiate any other offers for the
transfer, sale, assignment, or conveyance or all or any portion of the Property.
ARTICLE 6

CONDITIONS TO CLOSING
6.1    Performance of Obligations. Unless waived in writing by the party
entitled to the benefit thereof, the obligations of either party to close under
this Agreement shall be subject to the satisfaction of the condition that the
other party shall have timely and materially performed all covenants, agreements
and obligations required to be performed by it under this Agreement.
6.2    Title Policy. It shall be a condition to Purchaser’s obligation to close
under this Agreement that Title Company shall have agreed to issue to Purchaser
an ALTA extended owner’s policy of title insurance, insuring title to the Real
Property in Purchaser in the amount of the Purchase Price, subject only to the
terms of the Pro Forma and the Permitted Exceptions (the “Title Policy”).
Notwithstanding anything in this Agreement to the contrary, in the event that
Purchaser does not deliver to Title Company an Update satisfactory to Title
Company, the “Title Policy” shall be a standard coverage policy. Seller
covenants either (a) to have all liens secured by deeds of trust securing loans
made to Seller and liens caused to be filed by Seller, including, without
limitation, with respect to the loan documents securing Seller’s current
financing on the Property (“Loan Documents”), removed on or before the Closing
Date, or (b) to cause any lender that is a party to the Loan Documents to issue
a payoff letter sufficient to allow Title Company to delete any exceptions for
the Loan Documents to be removed from the Title Policy.
6.3    Notice and Cure. If any condition to a party’s obligation to close
hereunder has not been satisfied by the Closing Date, such party shall notify
the other party thereof, whereupon the other party shall have three (3) business
days to attempt to cause such condition to be satisfied, and the Closing Date
shall be extended to allow for such three business-day cure period.
6.4    Failure of Condition. If a condition remains unsatisfied following such
notice and opportunity to cure, the party for whom the condition benefits may
thereupon terminate this Agreement by written notice to the other party,
whereupon the Option Payment shall be returned


14



--------------------------------------------------------------------------------




to Purchaser and both parties shall be relieved from any further liability
hereunder except for the Provisions Surviving Termination. This Section shall
not limit or negate any remedies to which a party is entitled hereunder
(including without limitation receipt of the Option Payment) in the event of a
breach of this Agreement by the other party.
ARTICLE 7

CLOSING
7.1    Date of Closing. The closing of the purchase (the “Closing”) shall take
place in the offices of Title Company, or at such other place as the parties
shall mutually agree. The date of Closing (the “Closing Date”) shall be the date
that is forty-five (45) days after the Effective Date, or such other date as
shall be agreed upon by Seller and Purchaser. Closing shall be performed on a
“gap” basis (i.e., disbursement of the funds deposited by Purchaser shall occur
immediately following receipt of all required escrow deposits by Title Company
and authorization by the parties to close, rather than following recordation of
the Deed).
7.2    Deliveries. At Closing, the following shall occur through Title Company’s
escrow:
(a)    Primary Owner and Purchaser shall execute and deliver to Purchaser a duly
executed and acknowledged grant deed with restrictions (the “Deed”), in the form
attached hereto as Exhibit F, subject only to the Leases, taxes and assessments
for the year of Closing and subsequent years, matters shown on the Update, any
Permitted Exceptions, and any matters arising by, through or under Purchaser.
(b)    Primary Owner shall execute and deliver to Purchaser a bill of sale, in
the form attached hereto as Exhibit B‑1, conveying to Purchaser all of Primary
Owner’s right, title and interest in and to the Primary Personal Property.
(c)    Solar Owner shall execute and deliver a bill of sale, in the form
attached hereto as Exhibit B-2, conveying to Purchaser all of Solar Owner’s
right, title and interest in and to the Solar Property.
(d)    Primary Owner and Purchaser shall execute and deliver two duplicate
originals of an assignment and assumption of leases, in the form attached hereto
as Exhibit C, pursuant to which Seller shall assign all of its right, title and
interest in and to the Leases to Purchaser. Seller shall also deliver to
Purchaser, outside of escrow, the originals of all written Leases to the extent
in Seller’s possession.
(e)    Primary Owner and Purchaser shall execute and deliver two duplicate
originals of a general assignment, in the form attached hereto as Exhibit D,
pursuant to which Seller shall assign to Purchaser all of Seller’s right, title
and interest in and to the Assigned Contracts, the Warranties, the Permits and
the Intangible Personal Property. Seller shall also deliver to Purchaser,
outside of escrow, the originals of all written Assigned Contracts and
Warranties to the extent in Seller’s possession.


15



--------------------------------------------------------------------------------




(f)    Primary Owner and Purchaser shall execute and deliver an assignment and
assumption agreement, in the form attached hereto as Exhibit H, with regard to
the Master Declaration of Covenants, Conditions and Restrictions and Affordable
Housing Agreement (Inclusionary For Sale and Rental Restrictions), dated
January 6, 2010, recorded in the Office of the County Recorder for the County of
San Diego on January 13, 2010, as Instrument No. 2010-0017345 and that certain
Deed of Trust, dated January 6, 2010 and recorded in the Office of the Recorder
of the County of San Diego, State of California on January 13, 2010 as
Instrument No. 2010-0017346, each as previously assigned to Primary Owner.
(g)    Seller shall execute and deliver to Purchaser and Title Company an
affidavit that evidences that Seller is exempt from the withholding requirements
of Section 1445 of the Internal Revenue Code.
(h)    Primary Owner and Purchaser shall execute and deliver to Purchaser a
signed notice, in the form attached hereto as Exhibit E, to be sent to the
tenants under the Leases after Closing, advising the tenants that the Property
has been transferred to Purchaser. In connection therewith, Primary Owner shall
provide to Purchaser an updated Rent Roll, dated within three (3) business days
of the Closing Date, certified by Primary Owner with the representation
contained in the first sentence of Section 3.1(i).
(i)    Primary Owner shall execute and deliver to the Title Company such
statements or affidavits concerning the Leases, mechanic’s liens, gap coverage
and other title matters as may be reasonably required by Title Company in order
to issue the Title Policy.
(j)    Seller and Purchaser shall execute and deliver to the Title Company any
applicable transfer tax, transfer declarations, ownership information or other
disclosure forms or reports required by law, including without limitation, a
California form 593-C (to be executed by Seller), and a California Preliminary
Change of Ownership Report (to be executed by Purchaser).
(k)    To the extent the same are in Seller’s possession, Seller shall deliver
to Purchaser, outside of escrow, the original certificates of occupancy for the
Property and the originals of the other Permits, except to the extent the same
are required to be and are affixed at the Property.
(l)    Primary Owner shall deliver to Title Company satisfactory evidence of the
formation, existence and good standing of Primary Owner and its authority to
transfer the Real Property to Purchaser.
(m)    Purchaser shall deliver to the Title Company, for payment to Seller, the
Purchase Price as provided in Section 1.3 hereof, subject to the adjustments
described in Article 8 hereof, as reflected in the Settlement Statement approved
by Purchaser.
(n)    Seller and Purchaser shall execute and deliver settlement statements
prepared by the Title Company (the “Settlement Statement”), in form and content
reasonably


16



--------------------------------------------------------------------------------




acceptable to each such party, to reflect the credits, prorations and
adjustments contemplated by or specifically provided for in this Agreement.
(o)    Seller shall deliver possession of the Property to Purchaser, subject
only to the matters described in the Deed.
(p)    Seller and Purchaser agree to execute, acknowledge and deliver, or cause
to be executed, acknowledged and delivered, any and all assignments and all
other instruments and documents as may be reasonably necessary in order to
complete the transaction herein provided and to carry out the intent and
purposes of this Agreement.
ARTICLE 8

ADJUSTMENTS AND PRORATIONS
8.1    Closing Adjustments. The cash due at Closing pursuant to Section 1.3(b)
hereof shall be subject to adjustment as of the Closing Date in accordance with
the following provisions:
(a)    Income. All rents, charges and revenues of any kind payable under the
Leases and actually collected by Primary Owner prior to Closing shall be
prorated as of 11:59 p.m. on the day preceding the Closing Date. No proration
will be made at Closing for amounts payable under the Leases that have not
actually been collected by Primary Owner. Following the Closing, Purchaser shall
be entitled to collect all amounts payable under the Leases for the month in
which the Closing occurs that have not previously been collected by Primary
Owner; provided, however, that Purchaser shall remit to Primary Owner a prorated
portion of all such amounts collected by Purchaser within thirty (30) days after
collecting the same. Primary Owner shall promptly remit to Purchaser any amounts
payable under the Leases for the period after the Closing Date that are received
by Primary Owner after prorations have been calculated. Purchaser shall include
delinquent rents for periods prior to the month in which the Closing takes place
on all bills for rent submitted to tenants for three (3) months after the
Closing Date and all amounts collected by Purchaser after the Closing Date
relating to such delinquent rents shall be promptly remitted to Primary Owner;
provided, however, that all rents received by Purchaser after the Closing Date
shall be deemed to be applied first to the current rental period and to any rent
after Closing which is delinquent. Primary Owner shall retain all ownership
rights relating to any such delinquent rents, and if Purchaser has not collected
the same within sixty (60) days from Closing, Primary Owner may take such action
as it deems necessary to collect such delinquent rents, including the
commencement of an action against the tenants under the Leases or any other
person liable for such delinquent rents, but Primary Owner shall not have the
right to cause the tenancy of such tenants to be terminated or to dispossess a
tenant from its premises. The provisions of this Section 8.1(a) shall survive
Closing.
(b)    Deposits. All unapplied, refundable security deposits under the Leases
shall be transferred to Purchaser in accordance with applicable law. All prepaid
rents under the Leases shall at Primary Owner’s option be transferred to
Purchaser or credited against the Purchase Price.


17



--------------------------------------------------------------------------------




(c)    Taxes. All real estate and personal property taxes and assessments
attributable to the Property shall be prorated at Closing. Seller shall pay all
such taxes and assessments attributable to the Property for any period prior to
the Closing Date. If the applicable tax rate and assessed valuation for the
Property have not been established for the tax year in which Closing occurs, the
proration of real estate taxes and personal property taxes shall be based upon
the most recent tax statement for the Property, with such proration to be
adjusted in cash between Seller and Purchaser promptly after presentation of
written evidence that the actual taxes payable for the year in which Closing
occurs differ from the amounts used for proration purposes at Closing. Primary
Owner shall have no obligation to discharge any special assessments or similar
impositions levied or imposed against the Real Property. The current
installments under any such assessments or impositions shall be prorated as of
the Closing Date, and Purchaser shall acquire the Real Property subject to the
remaining balances of such assessments and impositions. Purchaser shall be
responsible for all supplemental taxes arising on or after the Closing Date.
(d)    Operating Expenses. Seller and Purchaser shall attempt to have all
Contracts and any other agreements that affect the Property and for which the
charges are based upon usage (including utilities) billed or read as of the date
as close to the Closing Date as is reasonably possible. Charges for any of the
same which are not read on the Closing Date shall be prorated between Purchaser
and Seller based on the number of days during the period covered by the
statement therefor during which each party owned the Property, allocating the
Closing Date to Purchaser. Seller shall be entitled to a credit at Closing for
the amount of any deposits that Seller has made with any of the utility services
or companies servicing the Property. Seller shall cause all utility and other
services in Seller’s name to be closed as of 11:59 p.m. local time on the day
preceding the Closing Date, and Purchaser shall arrange with all utility
services and companies servicing the Property to have new accounts started in
the name of Purchaser beginning at 12:00 a.m. local time on the Closing Date.
Purchaser and Seller shall cooperate in closures, transfers, prorations, and the
return of utility deposits to Purchaser, as appropriate.
(e)    Insurance. No insurance policies of Seller are to be transferred to
Purchaser, and no apportionment of the premiums therefor shall be made.
Purchaser acknowledges that it shall be responsible for securing its own
insurance for the Property.
(f)    Closing Costs. Seller shall pay the cost of recording any instruments
required to discharge any liens or encumbrances against the Property, all
commissions payable to Seller’s Broker in accordance with the terms of a
separate agreement between Seller and Seller’s Broker, the premium for the base
Title Policy, excluding the cost of any endorsements thereto (unless such
endorsement is part of Seller’s Cure of an Additional Matter), all local, County
or State transfer, excise, or recording taxes, all sales and use taxes on the
transfer of Personal Property, all documentary fees and one-half (1/2) of the
cost of any closing or escrow fee charged by Title Company. Purchaser shall pay
the cost of recording the Deed, one-half (1/2) of the cost of any closing or
escrow fee charged by Title Company, all premiums for upgrading the Title Policy
to an ALTA policy with extended coverage and the premiums for endorsements
thereto. By Closing, Purchaser shall pay for any survey Update


18



--------------------------------------------------------------------------------




of the Property obtained by Purchaser. Each party shall pay its own attorneys’
fees. Purchaser shall pay all other closing costs. For all purposes hereunder,
including without limitation payment of the foregoing taxes, $1,545,000 of the
Primary Property Purchase Price (as defined in Section 11.1(c)) shall be
allocated to the Primary Personal Property and the remainder shall be allocated
to the Real Property.
8.2    Post-Closing Adjustments. In general, Seller shall be entitled to all
income, and shall pay all expenses, relating to the operation of the Property
for the period prior to the Closing Date, and Purchaser shall be entitled to all
income (excluding lump sum payments from Contract vendors received prior to
Closing), and shall pay all expenses, relating to the operation of the Property
for the period commencing on the Closing Date. Purchaser and Seller shall
undertake, within ninety (90) days following Closing (except where a different
time period is expressly stated in this Agreement), to adjust between
themselves, as of the Closing Date, any income or expenses of the Property that
are not adjusted, are provisionally adjusted or are erroneously adjusted on the
settlement statement. The provisions of this Section 8.2 shall survive Closing.
ARTICLE 9

REMEDIES
9.1    Breach by Seller. Time is of the essence of Seller’s obligations
hereunder. If the Closing does not occur because of Seller’s failure to perform
any of its obligations hereunder and such failure continues uncured for three
(3) business days following notice from Purchaser to Seller thereof, Purchaser
may elect, as its sole and exclusive remedy hereunder, at law or in equity, to
either (a) terminate this Agreement by delivery of written notice to Seller in
which case the Option Payment shall be returned to Purchaser, Seller shall
reimburse Purchaser for its actual, out-of-pocket costs incurred in connection
with this Agreement, not to exceed $75,000 (the “Cap”) in the aggregate, and
both parties shall be relieved from any further liability hereunder except for
the Provisions Surviving Termination, or (b) commence an action for specific
performance of Seller’s obligations hereunder. In the event that Purchaser fails
to commence an action against Seller pursuant to clause (b) of the preceding
sentence within thirty (30) days after the scheduled Closing Date, Purchaser
shall automatically be deemed to have terminated the Agreement pursuant to
clause (a) of the preceding sentence. Notwithstanding the foregoing, in the
event that specific performance is not available to Purchaser because of
Seller’s conveyance of the Property to a third party or Seller’s bad faith
refusal to convey the Property to Purchaser, each in breach of this Agreement,
the Cap shall be increased to $500,000 in the aggregate. Purchaser expressly and
unconditionally waives any right to recover damages from Seller, excluding the
rights to recover attorneys’ fees under Section 9.4.
9.2    Breach by Purchaser. TIME IS OF THE ESSENCE OF PURCHASER’S OBLIGATIONS
HEREUNDER. IF PURCHASER DEFAULTS HEREUNDER OR BREACHES ANY OF THE TERMS OR
CONDITIONS CONTAINED HEREIN PRIOR TO CLOSING AND SUCH DEFAULT OR BREACH
CONTINUES UNCURED FOR THREE (3) BUSINESS DAYS FOLLOWING NOTICE FROM SELLER TO
PURCHASER THEREOF, SELLER SHALL BE ENTITLED TO TERMINATE THIS AGREEMENT AND
RETAIN THE OPTION PAYMENT AS LIQUIDATED DAMAGES HEREUNDER.


19



--------------------------------------------------------------------------------




SELLER HEREBY WAIVES ANY RIGHTS, AT LAW OR IN EQUITY, THAT SELLER MAY HAVE TO
SEEK SPECIFIC PERFORMANCE AGAINST PURCHASER FOR PURCHASER’S BREACH OR DEFAULT
UNDER THIS AGREEMENT. THE PARTIES AGREE THAT IT WOULD BE EXTREMELY IMPRACTICAL
AND DIFFICULT TO ASCERTAIN THE ACTUAL DAMAGES SUFFERED BY SELLER AS A RESULT OF
PURCHASER’S FAILURE TO COMPLETE THE PURCHASE OF THE PROPERTY PURSUANT TO THIS
AGREEMENT, AND THAT UNDER THE CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS
AGREEMENT, THE LIQUIDATED DAMAGES PROVIDED FOR IN THIS SECTION REPRESENT A
REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL INCUR AS A RESULT OF SUCH
FAILURE; PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT LIMIT SELLER’S RIGHTS
TO RECEIVE REIMBURSEMENT FOR ATTORNEYS’ FEES, NOR WAIVE OR AFFECT SELLER’S
RIGHTS AND PURCHASER’S OBLIGATIONS PURSUANT TO THOSE COVENANTS AND
REPRESENTATIONS MADE BY PURCHASER WHICH SURVIVE CLOSING. THE PAYMENT AND
RETENTION OF THE OPTION PAYMENT AS LIQUIDATED DAMAGES IS NOT INTENDED AS A
FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE SECTIONS 3275
OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER PURSUANT TO
CALIFORNIA CIVIL CODE SECTIONS 1671, 1676 AND 1677. SELLER HEREBY WAIVES THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTIONS 1680 AND 3389.
9.3    Breach of Provisions Surviving Closing. The provisions of Sections 9.1
and 9.2 notwithstanding, either party shall be entitled, in addition to any
other remedies available under this Agreement, to seek damages for the breach by
the other party of any of its representations, warranties, indemnities or
covenants hereunder that expressly survive Closing, subject to the other
limitations hereof.
9.4    Attorneys’ Fees. Notwithstanding anything to the contrary contained
herein, if any legal proceeding is commenced to enforce or interpret any
provision of this Agreement, the prevailing party in such suit shall be entitled
to recover, in addition to all other remedies or damages, its reasonable
attorneys’ fees and expenses. The provisions of this Section 9.4 shall survive
any termination of this Agreement.
ARTICLE 10

MISCELLANEOUS
10.1    Brokers. Seller’s Broker shall be paid in accordance with
Section 8.1(f). Purchaser represents to Seller that no broker or finder has
represented Purchaser in connection with the transaction contemplated hereby.
With the exception of Seller’s Broker, Seller and Purchaser each represent and
warrant to the other that it has not negotiated or dealt with any real estate
broker, salesperson or agent in connection with the making of this Agreement or
the transaction contemplated hereby, or incurred any liability for the payment
of any brokerage fee, commission or compensation to any such broker, salesperson
or agent. Seller and Purchaser agree to indemnify, defend and hold each other,
and their respective shareholders, directors, officers, members, managers,
partners, employees, agents, successors and assigns, harmless from any claim,
cost or


20



--------------------------------------------------------------------------------




expense, including reasonable attorneys’ fees, for or in connection with any
breach of the representation and warranty made by each respective party in this
Section and any claim for commissions or compensation claimed or asserted by or
through each respective party in connection with the transaction contemplated
herein. The provisions of this Section 10.1 shall survive Closing and any
termination of this Agreement.
10.2    Entire Agreement. No change or modification of this Agreement shall be
valid unless the same is in writing and signed by the parties hereto. No waiver
of any of the provisions of this Agreement shall be valid unless in writing and
signed by the party against whom it is sought to be enforced. This Agreement
contains the entire agreement between the parties relating to the purchase and
sale of the Property and supersedes all prior understandings and agreements
between the parties. There are no promises, agreements, conditions,
undertakings, warranties or representations, oral or written, express or
implied, between the parties other than as herein set forth.
10.3    Dates. If any date set forth in this Agreement for the delivery of any
document or the happening of any event should, under the terms hereof, fall on a
weekend or federal or State holiday, then such date shall be automatically
extended to the next succeeding weekday that is not a federal or State holiday.
10.4    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State.
10.5    Notices. All notices, demands or other communications required or
permitted to be given hereunder shall be in writing and any and all such items
shall be deemed to have been duly delivered upon personal delivery; or as of the
immediately following business day after timely deposit for overnight delivery
with Federal Express or a similar overnight courier service, addressed as
follows; or upon transmission if sent by email to the email addresses below
provided that any such email contains in the subject line in capital letters
“CARMEL/PACIFIC RIDGE – NOTICE UNDER SECTION [applicable section(s) to be
inserted],” in each case if delivered or addressed to the applicable address(es)
set forth below:
If to Seller:
CP III Pacific Ridge RF, LLC
c/o Carmel Partners, Inc.
1000 Sansome Street, Suite 180
San Francisco, California 94111
Attention:
Christopher J. Beda

Telephone:
(415) 273-2900

E-mail:
cbeda@carmelpartners.com, and mbarbee@carmelpartners.com and
thilberg@carmelpartners.com

with a copy to:
Otten, Johnson, Robinson, Neff & Ragonetti, P.C.
950 Seventeenth Street, Suite 1600


21



--------------------------------------------------------------------------------




Denver, Colorado 80202
Attention:
Andrew J. Schwartz, Esq.

Telephone:
(303) 825-8400

Email:
aschwartz@ottenjohnson.com

If to Purchaser:
American Assets Trust, Inc.
11455 El Camino Real, Suite 200
San Diego, California 92130-2045
Attention:
Adam Wyll

Telephone:
(858) 350-2788

Email:
awyll@americanassets.com

with a copy to:
Solomon Minton Cardinal Doyle & Smith LLP
701 B Street, Suite 520
San Diego, California 92101
Attention:
Gerald I. Solomon

Telephone:
(619) 237-4911

Email:
gis@smcdslaw.com

If to Title Company:
Chicago Title Insurance Company
10 South LaSalle Street, Suite 3100
Chicago, IL 60603
Attention:
Cindy J. Malone

Telephone:
(312) 223-3360

Email:
Cindy.Malone@ctt.com

Any telephone numbers provided above are provided for convenience only, and oral
communications shall in no event constitute notice hereunder. Any address fixed
pursuant to the foregoing may be changed by the addressee by notice given
pursuant to this Section.
10.6    Headings. The paragraph headings which appear in some of the Sections of
this Agreement are for purposes of convenience and reference and are not in any
sense to be construed as modifying the Sections in which they appear.
10.7    Assignment. This Agreement shall not be assignable by Purchaser without
the prior written consent of Seller, which may be withheld in Seller’s sole
discretion, except that Purchaser may assign this Agreement to any entity (or
multiple entities) controlled by, controlling or under common control with
Purchaser, provided (a) Purchaser delivers written notice of such assignment to
Seller, including the name of the assignee(s), at least five (5) business days
prior to the Closing Date, (b) at Closing, Purchaser delivers to Seller an
assignment of this Agreement, under which the


22



--------------------------------------------------------------------------------




assignee(s) assume(s) all of Purchaser’s obligations hereunder, in a form
approved by Seller, such approval not to be unreasonably withheld, conditioned
or delayed, and executed by Purchaser and the assignee(s); and (c) any assignee
as to the Solar Property is not a Disqualified Person (as defined in
Section 11.1). Notwithstanding any such assignment, Purchaser shall remain
primarily liable, jointly and severally with the assignee(s), for all of
Purchaser’s obligations under this Agreement and the obligations of the
assignee(s) under the documents made in conjunction with Closing.
10.8    Confidentiality. Each party shall hold in strict confidence all
documents and information concerning the other and its business and properties
and if the transaction contemplated hereby should not close, such confidence
shall be maintained, and all such documents and information (in written form)
shall immediately thereafter be returned to the party originally furnishing the
same. No public disclosure, either written or oral, of the existence or terms of
this Agreement shall be made by either Purchaser or Seller without the consent
of the other. The foregoing provision shall not, however, be construed to
prohibit any party from making any disclosures to any governmental authority
which it is required to make by law or to prohibit any party from disclosing to
its investors, lenders, escrow officers, title insurer, accountants,
consultants, attorneys and other parties involved in completing the purchase and
sale of the Property such terms of this transaction as are customarily disclosed
to them in connection with similar acquisitions. The provisions of this
Section 10.8 shall survive any termination of this Agreement.
10.9    Section 1031 Exchange. Purchaser and Seller agree that, at either
party’s election, this transaction shall be structured as an exchange of
like-kind properties under Section 1031 of the Internal Revenue Code and the
regulations and proposed regulations thereunder. The party so electing shall be
known as the “Electing Party,” and the other party shall be known as the
“Non-Electing Party.” The parties agree that if either party wishes to make such
election, it must notify the other party thereof at least ten (10) days prior to
the Closing Date. If the Electing Party so elects, the Non-Electing Party shall
cooperate with the Electing Party; it being understood, however, that the
Non-Electing Party shall not be required to take title to any other property as
part of the Section 1031 exchange or alter the Closing Date. The Electing Party
shall in all events be responsible for all costs and expenses related to the
Section 1031 exchange and shall indemnify, defend and hold harmless the
Non-Electing Party from and against any and all liability, claims, damages and
expenses (but excluding any attorneys’ fees and expenses incurred by the
Non-Electing Party in connection with its review of the documents reasonably
necessary to effect the Electing Party’s exchange) actually incurred by the
Non-Electing Party and arising out of such Section 1031 exchange.
10.10    Successors and Assigns. Subject to Section 10.7 and Section 10.9
hereof, this Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and assigns.
10.11    No Recording. Neither Seller nor Purchaser shall record this Agreement
or any memorandum hereof in the real property records of the county in which the
Real Property is located.
10.12    Counterparts; Telecopied Signatures; Acceptance Deadline. This
Agreement may be executed in counterparts, each of which shall be deemed a
duplicate original. Telecopied and emailed PDF signatures shall be effective for
purposes of executing and delivering this Agreement


23



--------------------------------------------------------------------------------




and any amendment hereto. The proposal reflected by this Agreement in unsigned
form will expire unless accepted in writing, by Purchaser and Seller, as
evidenced by their signatures below and Purchaser’s initials above, on or before
12:00 noon (Pacific Time) on March 24, 2017. If timely accepted, this document
will become a contract between Seller and Purchaser.
10.13    Construction. The parties acknowledge that they have reviewed and
revised this Agreement, and their counsel has done or has had the opportunity to
do the same, and agree that the common rule of construction to the effect that
any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any exhibits or amendments
hereto.
10.14    Third Party Beneficiaries. Except as expressly stated herein, if at
all, there are no third party beneficiaries to this Agreement.
10.15    Severability. In the event that any provision hereof is determined to
be void, illegal, invalid, or unenforceable, such provision shall be substituted
with a provision that is valid and enforceable that is as similar as possible to
the original provision or, if the same is not possible, the provision shall be
severed from the remainder of the Agreement, which shall remain in full force
and effect.
ARTICLE 11

SOLAR MATTERS
11.1    Solar Property.
(a)    As of the Closing Date, the assignee of Purchaser that acquires the Solar
Property (or Purchaser, if this Agreement is not assigned by Purchaser) shall
not be a person or entity described in Section 1603(g) of the American Recovery
and Reinvestment Act (a “Disqualified Person”). Following Closing and at all
times on and prior to December 31, 2018 (the “Recapture Date”), Purchaser shall
(i) not sell, lease or transfer the Solar Property to, a Disqualified Person,
(ii) operate the Solar Property on the Land to produce electricity,
(iii) reasonably cooperate, at no expense or liability to Purchaser, with any
efforts by Seller to comply with the grant reporting and compliance requirements
under Section 1603 (or any related regulations) of the American Recovery and
Reinvestment Act, including without limitation, generating the periodic reports
as needed using the software acquired from Seller and delivering those reports
to Seller upon reasonable request (the “Reporting Requirements”), and
(iv) contractually obligate any purchaser of the Solar Property and its
successors to comply with the provisions of this Section 11.1 for the benefit of
Seller in the event Purchaser sells the Solar Property prior to the Recapture
Date. The obligations of Purchaser under this Section 11.1 shall survive
Closing. Subject to Purchaser’s cooperation obligation above, Seller shall be
responsible for filing, and shall file, any periodic reporting documents or
submissions required under the Reporting Requirements.


24



--------------------------------------------------------------------------------




(b)    At Closing, Solar Owner and Purchaser shall execute and deliver to each
other counterparts of the Joint Liability Agreement attached hereto as Exhibit G
(the “Joint Liability Agreement”).
(c)    The parties agree that $2,300,000 of the Purchase Price shall be
allocated to the Solar Property, provided that Seller shall have the right to
reasonably adjust such allocation by giving notice thereof to Purchaser no later
than ten (10) business days prior to the Closing Date. The remainder of the
Purchase Price (“Primary Property Purchase Price”) shall be allocated to the
remainder of the Property.
(d)    Seller hereby releases Purchaser from, and shall indemnify Purchaser
against, defend and hold Purchaser harmless from any and all loss, damage,
liability, claim or expense, including court costs and reasonable attorneys’
fees, which Purchaser may reasonably incur or sustain by reason of or in
connection with any and all obligations, liabilities, claims or demands by third
parties, whether direct, contingent or consequential, in any way arising from
the Reporting Requirements or the Joint Liability Agreement, except in each case
to the extent caused by Purchaser’s breach of the terms of this Agreement.
Seller’s obligations pursuant to this Section 11.1(d) shall survive the Closing.
ARTICLE 12

SEC MATTERS
12.1    SEC Requirements / Public Disclosure.
(a)    For the period of time commencing on the Effective Date and continuing
through the second (2nd) anniversary of the Closing Date, Seller shall, from
time to time, upon reasonable advance notice from Purchaser, provide Purchaser
and its representatives, agents and employees with access to review and copy, in
Seller’s offices or provide via electronic means, all financial and other
information in Seller’s possession relating to the Property pertaining to the
period of Seller’s ownership and operation of the Property, which information is
relevant and reasonably necessary, in the reasonable opinion of the outside,
third party accountants and counsel of American Assets Trust, Inc. (“REIT”), to
enable REIT and its accountants to prepare financial statements in compliance
with any or all of (1) Rule 3-14 of Regulation S-X of the Securities and
Exchange Commission (the “Commission”); (2) any other rule issued by the
Commission and applicable to REIT; and (3) any other applicable requirements of
any registration statement, report or disclosure statement filed with the
Commission by, or on behalf of, REIT. Seller acknowledges and agrees that
Exhibit J sets forth a representative description of the information and
documentation that REIT and the accountants may possibly require in order to
comply with (1), (2) and (3) above. Furthermore, Seller, or in the event Seller
is dissolved, an affiliate of Seller acceptable to Purchaser shall execute if
reasonably necessary, from time to time upon reasonable advanced notice, the
form of audit letter attached as Exhibit K (the “Audit Letter”) to Purchaser’s
auditor (the “Auditor”), as same may be modified by either party with the other
party’s approval, which approval shall not to be unreasonably withheld. The
covenants and


25



--------------------------------------------------------------------------------




agreements set forth in this Section 12.1(a) shall survive the Closing for a
period of two (2) years.
(b)    Purchaser hereby acknowledges and agrees that (A) Seller’s sole duty
under the penultimate sentence of Section 12.1(a) is to execute the proposed
Audit Letter, which is for the sole purpose of enabling the Auditor to complete
its audit and express an opinion as to Purchaser’s financial statements,
(B) none of the statements of Seller in the Audit Letter shall constitute
representations or warranties to Purchaser, (C) as the Audit Letter will be
delivered after Closing, if at all, Purchaser is not relying upon the contents
of the Audit Letter or Seller’s willingness to execute the Audit Letter (except
insofar as such willingness allows Purchaser to comply with Commission
regulations and requirements) in making its decision to purchase the Property,
(D) Seller may need to modify the contents of the Audit Letter to accurately
reflect developments that arise after Closing or are brought to the attention of
the appropriate Seller representative(s) after Closing, (E) as of the Effective
Date Seller has not made any inquiry or investigation into the matters addressed
in the Audit Letter, and (F) Seller’s financial statements and financial
information may not have been audited. Purchaser agrees to indemnify, defend and
hold harmless Seller from any and all claims, demands, liabilities, losses,
damages, liens, costs and expenses asserted by a third party or third parties
against Seller arising from or relating to the Audit Letter and to pay Seller
all costs and expenses, including reasonable attorneys’ fees and expenses,
incurred in defending any such matter. The provisions of this Section 12.1(b)
shall survive Closing.
(c)    Additionally, notwithstanding anything to the contrary in this Agreement,
Purchaser shall be entitled to, and intends to, file a complete copy of this
Agreement with the Commission upon execution hereof, which will be available to
the public, and additionally Purchaser shall be entitled to, and intends to,
issue a press release upon execution of this Agreement and upon closing of this
Agreement stating the general terms of the contemplated transaction.
[remainder left blank; signatures follow]




26



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed,
effective as of the Effective Date.
SELLER:
 
 
CP III PACIFIC RIDGE RF, LLC, a Delaware limited liability company
By:
/s/ CHRISTOPHER BEDA
Name:
Christopher Beda
Title:
Authorized Agent
 
 
CP III PACIFIC RIDGE SOLAR, LLC, a California limited liability company
By:
/s/ CHRISTOPHER BEDA
Name:
Christopher Beda
Title:
Authorized Agent
 
 
PURCHASER:
 
 
AMERICAN ASSETS TRUST, INC., a Maryland corporation
By:
/s/ ADAM WYLL
Name:
Adam Wyll
Title:
Senior Vice President





[Signature Page to Purchase and Sale Agreement]

--------------------------------------------------------------------------------




The undersigned joins in the execution of this Agreement in order to acknowledge
its agreement to act as escrow agent under the terms of this Agreement.
TITLE COMPANY:
 
 
CHICAGO TITLE INSURANCE COMPANY
By:
/s/ LINDA TYRRELL
Name:
Linda Tyrrell
Title:
AVP/SR Escrow Officer
 
Escrow #201701440





[Signature Page to Purchase and Sale Agreement]

--------------------------------------------------------------------------------





EXHIBIT A

LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN DIEGO, IN THE
COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
PARCEL A: 436-430-06
LOT 1 OF PACIFIC RIDGE APARTMENT HOMES IN THE CITY OF SAN DIEGO, COUNTY OF SAN
DIEGO, STATE OF CALIFORNIA ACCORDING TO MAP THEREOF NO. 15867 FILED IN THE
RECORDER’S OFFICE OF SAN DIEGO COUNTY ON JUNE 4, 2012.
PARCEL B
A NON-EXCLUSIVE EASEMENT IN PERPETUITY FOR VEHICULAR ACCESS IN THE EVENT OF FIRE
OR OTHER EMERGENCY, AND FOR THE INSTALLATION, CONSTRUCTION, MAINTENANCE AND
REPAIR OF LANDSCAPE IMPROVEMENTS, AS MORE FULLY SET FORTH AND DEFINED IN THAT
CERTAIN “RECIPROCAL EASEMENT AGREEMENT” BY AND BETWEEN THE IRVINE COMPANY, LLC
AND THE UNIVERSITY OF SAN DIEGO, RECORDED SEPTEMBER 19, 2008 AS FILE NO.
2008-0497412, OFFICIAL RECORDS.
PARCEL C: 437-430-01
THAT CERTAIN PORTION OF PUEBLO LOT 1176 OF THE PUEBLO LANDS OF SAN DIEGO,
ACCORDING TO THE MAP THEREOF MADE BY JAMES PASCOE IN 1870, A COPY OF WHICH SAID
MAP WAS FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY, NOVEMBER
14, 1921, AND IS KNOWN AS MISCELLANEOUS MAP NO. 36, DESCRIBED AS FOLLOWS:
BEGINNING AT THE NORTHWEST CORNER OF SAID PUEBLO LOT 1176, THENCE SOUTH
89°40'37" EAST, ALONG THE NORTHERLY LINE OF SAID PUEBLO LOT 1176, A DISTANCE OF
150.02 FEET; THENCE SOUTH 01°02'45" WEST, ALONG A LINE WHICH IS PARALLEL WITH
AND 150 FEET EASTERLY, MEASURED AT RIGHT ANGLES, FROM THE WESTERLY LINE OF SAID
PUEBLO LOT 1176, A DISTANCE OF 2922.46 FEET TO A POINT ON THE SOUTHERLY LINE OF
SAID PUEBLO LOT 1176, SAID POINT BEING ALSO A POINT ON THE NORTHERLY LINE OF
PUEBLO LOT 1103 OF SAID PUEBLO LANDS; THENCE SOUTH 75°41'53" WEST, ALONG THE
SOUTHERLY LINE OF SAID PUEBLO LOT 1176 AND THE NORTHERLY LINE OF SAID PUEBLO LOT
1103, A DISTANCE OF 165.56 FEET TO THE CORNER COMMON TO PUEBLO LOTS 1176 AND
1177 OF SAID PUEBLO LANDS; THENCE NORTH 01°02'45" EAST ALONG THE LINE COMMON TO
SAID PUEBLO LOTS 1176 AND 1177, A DISTANCE OF 2961.75 FEET TO THE POINT OF
BEGINNING.


Exhibit A
Page 1



--------------------------------------------------------------------------------




EXCEPTING FROM ABOVE DESCRIBED PARCEL THAT CERTAIN PORTION THEREOF WHICH LIES
WITHIN LAND CONVEYED TO THE SAN DIEGO UNIVERSITY, A CORPORATION, BY A QUITCLAIM
DEED, RECORDED FEBRUARY 26, 1954 AS DOCUMENT NO. 25371 IN BOOK 5155 AT PAGE 40
OF OFFICIAL RECORDS OF THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, AND
DESCRIBED AS FOLLOWS: BEGINNING AT A POINT IN THE WESTERLY LINE OF SAID PUEBLO
LOT 1176, DISTANT THEREON SOUTH 01°02'45" WEST 947.01 FEET FROM THE NORTHWEST
CORNER THEREOF; THENCE SOUTH 88°57'15" EAST 355.00 FEET; THENCE SOUTH 58°14'41"
EAST 255.41 FEET, THENCE SOUTH 01°02'45" WEST 199.49 FEET; THENCE SOUTH
41°19'23" WEST 98.12 FEET POINT IN THE 850 FOOT RADIUS CURVE CONCAVE SOUTHERLY,
IN THE NORTHERLY LINE OF THE 100 FEET RIGHT OF WAY (KNOWN AS "LINDA VISTA ROAD")
DESCRIBED IN PARCEL A1 OF A DEED TO THE CITY OF SAN DIEGO, RECORDED JUNE 27,
1947 AS DOCUMENT NO. 66831 IN BOOK 2442, PAGE 83 OF OFFICIAL RECORDS; THENCE
WESTERLY ALONG SAID CURVE 204.14 FEET TO THE END THEREOF; THENCE SOUTH 62°57'05"
WEST, ALONG THE NORTHERLY LINE OF SAID RIGHT OF WAY 354.23 FEET TO A POINT IN
THE WESTERLY LINE OF SAID PUEBLO LOT 1176; THENCE NORTH 01°02'45" EAST ALONG
SAID WESTERLY LINE, 650.00 FEET TO THE POINT OF BEGINNING.
ALSO EXCEPTING THEREFROM THAT PORTION LYING WITHIN PARCEL MAP 17820 IN THE CITY
OF SAN DIEGO COUNTY, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO
COUNTY ON JANUARY 31, 1999.
ALSO EXCEPT THEREFROM THAT PORTION DESCRIBED IN THE DEED TO THE CITY OF SAN
DIEGO, A MUNICIPAL CORPORATION, RECORDED AUGUST 22, 2014 AS INSTRUMENT NO.
2014-0362283 OF OFFICIAL RECORDS.
APN: 437-430-08, 436-430-06, 436-430-07




Exhibit A
Page 2



--------------------------------------------------------------------------------





EXHIBIT B-1

BILL OF SALE

[Primary Personal Property]
_______________________________, a ____________________ (“Seller”), for and in
consideration of Ten Dollars ($10.00) and other good and valuable consideration
received, does hereby sell and assign to _______________________________, a
_______________________________ (“Purchaser”), all of Seller’s right, title and
interest in the equipment, supplies, furniture, fixtures, furnishings,
appliances and other personal property (the “Personal Property”) used by Seller
in connection with the maintenance and operation of the real property described
on Exhibit A attached hereto. A list of the Personal Property is attached as
Exhibit B.
The Personal Property is conveyed to Purchaser “AS IS, WHERE IS” and without
representation or warranty by, or recourse against, Seller of any kind. WITHOUT
LIMITING THE FOREGOING, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PERSONAL PROPERTY.
IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed effective
as of the ____ day of ____________, 20__.
SELLER:
 
 
_______________________________, a _______________________________
 
By:_________________________________
Name:_______________________________
Title:________________________________



Exhibit B-1
Page 1



--------------------------------------------------------------------------------





EXHIBIT B-2

BILL OF SALE

[Solar Property]
_______________________________, a ____________________ (“Seller”), for and in
consideration of Ten Dollars ($10.00) and other good and valuable consideration
received, does hereby sell and assign to _______________________________, a
_______________________________ (“Purchaser”), all of Seller’s right, title and
interest in the equipment, supplies, furniture, fixtures, furnishings,
appliances and other personal property (the “Personal Property”) used by Seller
in connection with the production and transmission of solar power for the real
property described on Exhibit A attached hereto. A list of the Personal Property
is attached as Exhibit B.
The Personal Property is conveyed to Purchaser “AS IS, WHERE IS” and without
representation or warranty by, or recourse against, Seller of any kind. WITHOUT
LIMITING THE FOREGOING, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES AS TO THE
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PERSONAL PROPERTY.
IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed effective
as of the ____ day of ____________, 20__.
SELLER:
 
 
_______________________________, a _______________________________
 
By:_________________________________
Name:_______________________________
Title:________________________________]





Exhibit B-2
Page 1



--------------------------------------------------------------------------------





EXHIBIT C

ASSIGNMENT AND ASSUMPTION OF LEASES
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is made and entered
into effective as of the ____ day of ____________, 20_____, by and between
_______________________________, a _______________________________ (“Assignor”),
and _______________________________, a _______________________________
(“Assignee”).
Recitals
This Assignment is made with respect to the following facts:
A.    Assignor has as of the date hereof conveyed to Assignee the real property
described on Exhibit A attached hereto and made a part hereof (the “Real
Property”).
B.    The Real Property is subject to the lease, tenancy, and occupancy
agreements identified in the rent roll delivered to Assignee by Assignor as of
the date hereof (such agreements, together with all rent, income and proceeds
arising therefrom and guaranties or other security instruments relating thereto
being hereinafter referred to as the “Leases”).
C.    In connection with the conveyance of the Real Property, Assignor has
agreed to assign all of its right, title and interest in and to the Leases to
Assignee, and Assignee has agreed to assume and perform all of Assignor’s
liabilities and obligations arising under the Leases from and after the date
hereof.
Assignment
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Assignment. Assignor hereby assigns, transfers and conveys to Assignee all of
Assignor’s right, title and interest as landlord or lessor in, to and under the
Leases; provided, that Assignor reserves the right to receive and collect any
rents due from the tenants under the Leases prior to the date hereof.
2.    Assumption. Assignee hereby assumes all liabilities and obligations of
Assignor under the Leases which relate to the periods from and after the date
hereof and agrees (a) to perform all obligations of Assignor under the Leases
which are to be performed or which become due on or after the date hereof; and
(b) to repay or account for all security deposits paid by the tenants under the
Leases. Assignor shall remain bound and liable for all obligations under the
Leases which arise during the periods prior to the date hereof.


Exhibit C
Page 1



--------------------------------------------------------------------------------




3.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties’ respective successors and assigns.
4.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be deemed a duplicate original.
[remainder left blank; signatures follow]


Exhibit C
Page 2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Assignment as of the date set
forth above.
ASSIGNOR:
 
 
_______________________________, a _______________________________
 
By:_________________________________
Name:_______________________________
Title:________________________________
 
 
ASSIGNEE:
 
 
_______________________________, a _______________________________
 
By:_________________________________
Name:_______________________________
Title:________________________________





Exhibit C
Page 3



--------------------------------------------------------------------------------





EXHIBIT D

GENERAL ASSIGNMENT
THIS GENERAL ASSIGNMENT (this “Assignment”) is made as of _______________, 20__,
by and between _______________________________________________, a
________________________ (“Assignor”), and ___________________________________,
a ________________________ (“Assignee”).
Recitals
This Assignment is made with respect to the following facts:
A.    Assignee, as successor to _________________________________________, a
___________________________, and Assignor are parties to a Purchase and Sale
Agreement dated ___________________________, 20___ (as amended, the “Purchase
Contract”).
B.    Pursuant to the Purchase Contract, Assignor has this date conveyed to
Assignee the real property legally described in Exhibit A attached hereto (the
“Real Property”).
C.    In connection with its conveyance of the Real Property to Assignee,
Assignor has agreed to assign to Assignee all of Assignor’s right, title and
interest in and to certain property and contract rights and other matters more
fully described below.
Assignment
NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
1.Assignment. Assignor hereby transfers, grants, conveys and assigns to
Assignee, to the extent assignable, all of Assignor’s right, title and interest
in and to the following:
(a)    The contracts and contract rights specified on Exhibit B attached hereto
(the “Contracts”);
(b)    Any and all unexpired warranties, guaranties, indemnities and sureties,
whether express or implied, and all rights Assignor may have against any
manufacturer, supplier, seller, engineer, contractor or builder relating to the
Real Property, the Primary Personal Property or the Solar Property;
(c)    Any and all governmental permits, licenses, certificates and
authorizations, relating to the use, occupancy or operation of the Real
Property, only to the extent that they relate to the Real Property or Personal
Property (as defined in the Purchase Contract);


Exhibit D
Page 1



--------------------------------------------------------------------------------




(d)    Any and all signs, logos, trade names, trademarks or styles relating to
the Real Property owned by Assignor (specifically including the name
“___________________________”) and all other intangible personal property owned
by Assignor in connection with the Real Property or Personal Property
(collectively, the “Intangible Personal Property”); the term “Intangible
Personal Property” shall exclude any such property of Assignor that is used by
Assignor in connection with the Real Property as part of Assignor’s affiliate’s
integrated systems of ownership, management and/or operations of apartment
projects, including, without limitation, the trade name “___________” (which
Assignee shall remove from the Property (as defined in the Purchase Contract)
promptly following the date hereof), computer software, phone systems, corporate
licenses and financial reporting systems; and
(e)    Any and all other rights, privileges and appurtenances owned by Assignor
and in any way related to, or used in connection with the operation of the Real
Property.
2.    Assumption. Assignee hereby assumes all liability and obligations of
Assignor under the Contracts which relate to the periods from and after the date
hereof and agrees to perform all obligations of Assignor under the Contracts
which are to be performed or which become due on or after the date hereof.
Assignor shall remain bound and liable for all obligations under the Contracts
which arise during the periods prior to the date hereof.
3.    Indemnification of Assignee. Assignor shall indemnify Assignee against,
defend and hold Assignee harmless from any and all loss, damage, liability or
expense, including court costs and reasonable attorneys’ fees, which Assignee
may reasonably incur or sustain by reason of or in connection with any and all
obligations, liabilities, claims or demands by third parties, whether direct,
contingent or consequential, in any way arising from a breach of any Contract
occurring prior to the date hereof.
4.    Indemnification of Assignor. Assignee shall indemnify Assignor against,
defend and hold Assignor harmless from any and all loss, damage, liability or
expense, including court costs and reasonable attorneys’ fees, which Assignor
may reasonably incur or sustain by reason of or in connection with any and all
obligations, liabilities, claims or demands by third parties, whether direct,
contingent or consequential, in any way arising from a breach of any Contract
occurring on or after the date hereof.
5.    Successors and Assigns. This Assignment shall be binding upon and inure to
the benefit of the parties’ respective successors and assigns.
6.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be deemed a duplicate original.
[remainder left blank; signatures follow]


Exhibit D
Page 2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first set forth above.
ASSIGNOR:
 
 
_______________________________, a _______________________________
 
By:_________________________________
Name:_______________________________
Title:________________________________
 
 
ASSIGNEE:
 
 
_______________________________, a _______________________________
 
By:_________________________________
Name:_______________________________
Title:________________________________



Exhibit D
Page 3



--------------------------------------------------------------------------------





EXHIBIT E

TENANT NOTICE
________________, 20__
TO:    ALL TENANTS OF ___________________________
Dear Tenant:
You are hereby notified that the ownership of the ___________________________
(the “Property”) was transferred by ____________________ (“Old Landlord”) to
____________________ (the “New Landlord”), as of the date above.
Beginning on the date of this notice, you are hereby directed to make all
payments due under your lease (“Lease”) payable to ____________________________
and deliver them to ____________________________.
Should you need to contact the New Landlord with regard to any matter pertaining
to the Property and/or your security deposit, you may contact
____________________ either in writing at the address set forth in the preceding
paragraph, or by telephone at (___) ___‑_____.
In connection with this transfer of ownership, you are hereby notified that all
landlord obligations under your Lease, including obligations to return your
security deposit pursuant to the terms of your Lease, have been assumed by the
New Landlord. Should any issues arise with regard to your security deposit, or
should you be entitled to a refund of all or a portion of your security deposit
under the terms of the Lease, you are to look solely to the New Landlord with
regard to such issues or for such refund.
[remainder left blank; signatures follow]


Exhibit E
Page 1



--------------------------------------------------------------------------------




OLD LANDLORD:
 
 
_______________________________, a _______________________________
 
By:_________________________________
Name:_______________________________
Title:________________________________
 
 
NEW LANDLORD:
 
 
_______________________________, a _______________________________
 
By:_________________________________
Name:_______________________________
Title:________________________________





Exhibit E
Page 2



--------------------------------------------------------------------------------





EXHIBIT F

GRANT DEED WITH RESTRICTIONS
WHEN RECORDED, MAIL TO, AND
MAIL TAX STATEMENTS TO:
___________________________
___________________________
___________________________





--------------------------------------------------------------------------------



GRANT DEED WITH RESTRICTIONS






The undersigned grantor declares:
That the amount of documentary transfer tax (County) due is $_______________,
computed on the full value of the property conveyed.
That the amount of documentary transfer tax (City) due is $_________________,
computed on the full value of the property conveyed.
FOR VALUE RECEIVED, ____________________________, a ____________________
(“Grantor”), hereby grants to ____________________________, a
_____________________ (“Grantee”), that certain real property (the “Property”)
situated in the County of San Diego (the “County”), State of California (the
“State”), described in Exhibit A attached hereto and incorporated by reference,
together with all easements, hereditaments and appurtenances thereto and all
improvements situated thereon.
THE PROPERTY IS CONVEYED TO GRANTEE SUBJECT TO: the leases, tenancies, or other
occupancy agreements affecting any portion of the Property, as shown on the rent
roll delivered by Grantor to Grantee simultaneously herewith; taxes and
assessments for the current tax year and subsequent years; [replace with
Purchaser’s actual current survey]; all encumbrances, easements, covenants and
restrictions of record; and the Restrictive Covenants set forth below.
RESTRICTIVE COVENANTS:
1.Intent as to Restrictions. The Property is conveyed and this conveyance is
accepted subject to and upon the express terms, covenants, conditions and
restrictions contained in this paragraph 1 and in paragraphs 2 through 5 below
(collectively, the “Restrictive Covenants”), which Restrictive Covenants are
made for the benefit of Grantor, its successors and assigns, and which
Restrictive Covenants impose a burden upon the Property. Recordation of this
Deed shall constitute


Exhibit F
Page 1



--------------------------------------------------------------------------------




an agreement by Grantee, for itself and all other Grantee Parties (as defined in
paragraph 4), to be bound by and comply with the Restrictive Covenants.
2.    No Acts of Conversion. During the period beginning on the date hereof and
ending on [December 31st of the year in which the 10th anniversary of the
completion of the development of the Property occurs] (the “Termination Date”)
(a) no Grantee Party shall execute or record, or cause or permit to be executed
or recorded, any amendment to an existing condominium declaration or condominium
map or any new condominium declaration or condominium map with respect to the
Property or any portion thereof, and (b) no Grantee Party shall take any other
action, or cause or permit any other action to be taken relating to the
conversion of the Property or any portion thereof into condominiums or other
form of cooperative ownership or the sale of either.
3.    Remedies. In the event of a default or breach by any Grantee Party of any
of the Restrictive Covenants, Grantor and its successors and assigns shall be
entitled to all rights and remedies permitted by law, including injunctive
relief. Because of the unique nature of the Restrictive Covenants, Grantee
understands and agrees that Grantor will suffer irreparable harm in the event
that any Grantee Party fails to comply, or threatens not to comply, with any of
the obligations arising under Section 2 above and that monetary damages alone
will be inadequate to compensate Grantor for such breach. Accordingly, Grantee
agrees that Grantor will, in addition to any other remedies available to it at
law or in equity, be entitled to preliminary and permanent injunctive relief to
enforce the terms of Section 2 above.
4.    Successors. These Restrictive Covenants shall inure to the benefit of
Grantor and its successors and assigns. The Restrictive Covenants contained in
this Deed shall be construed as covenants running with the Property, and every
person who now or hereafter owns or acquires any right, title, estate or
interest in or to the Property or any portion thereof (each, including without
limitation Grantee and its successors-in-interest, successors and assigns, a
“Grantee Party”) is and shall be conclusively deemed to have consented and to
have agreed to the Restrictive Covenants contained in this Deed, whether or not
any reference to the Restrictive Covenants is contained in the instrument by
which such person acquires an interest in the Property or any portion thereof.
5.    Termination. The Restrictive Covenants shall automatically terminate and
be of no further force and effect as of the Termination Date, provided, however,
that termination of the Restrictive Covenants on the Termination Date shall not
limit or preclude Grantor from exercising any of its remedies described in
Section 3 above, within one year following the Termination Date, as to any
breach or violation of the Restrictive Covenants occurring prior to the
Termination Date.
6.    Miscellaneous.
(a)    No failure by Grantor to insist upon the strict performance of any of the
Restrictive Covenants and no failure by Grantor to exercise any right or remedy
under this Deed shall constitute a waiver of any of the Restrictive Covenants or
waiver of any such right or remedy or a waiver of any default or breach by any
Grantee Party.
(b)    No amendments, waivers or modifications of the terms and provisions
contained in this Deed, and no approvals, consents or waivers by Grantor under
this Deed,


Exhibit F
Page 2



--------------------------------------------------------------------------------




shall be valid or binding unless in writing and executed by the party to be
bound thereby. The Restrictive Covenants may be terminated, extended, modified
or amended, as to the whole of the Property or any portion thereof, only by the
written consent of Grantor and the then owner(s) of the Property. No such
termination, extension, modification or amendment shall be effective unless and
until a proper instrument in writing has been executed and recorded in the real
property records of the County.
(c)    If any provision of this Deed shall be held invalid, illegal or
unenforceable, it shall not affect or impair the validity, legality or
enforceability of any other provision of this Deed, and there shall be
substituted for the affected provision a valid and enforceable provision as
similar as possible to the affected provision.
(d)    This Deed shall be interpreted and enforced according to the laws of the
State.
(e)    Time is of the essence with respect to performance required under this
Deed.
(f)    All headings and captions used herein are for convenience only and shall
have no meaning in the interpretation, construction, or effect of this Deed.
(g)    In the event either party institutes legal proceedings with respect to
the interpretation or enforcement of the Restrictive Covenants, the prevailing
party shall be awarded, in addition to any other relief to which it is entitled,
its costs and expenses incurred in connection with such legal proceedings,
including, without limitation, reasonable attorneys’ fees.
[remainder left blank; signature follows]


Exhibit F
Page 3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Grantor has executed this Deed as of the day and year first
written above.
_______________________________, a _______________________________
 
By:_________________________________
Name:_______________________________
Title:________________________________



Exhibit F
Page 4



--------------------------------------------------------------------------------






CONSENT
___________________________________, a _____________________ (“Grantee”), the
Grantee under the Deed to which this Consent is attached, hereby accepts the
conveyance of the Property subject to the Restrictive Covenants, and agrees that
the Restrictive Covenants shall be enforceable in accordance with their terms
against Grantee and each of the other Grantee Parties (as that term is defined
in paragraph 4 of the Deed).
IN WITNESS WHEREOF, Grantee executes this Consent as of the date first set forth
in the Deed.
_______________________________, a _______________________________
 
By:_________________________________
Name:_______________________________
Title:________________________________



Exhibit F
Page 5



--------------------------------------------------------------------------------





EXHIBIT G

JOINT LIABILITY AGREEMENT
THIS JOINT LIABILITY AGREEMENT (this “Agreement”) is made as of the ___ day of
___________, 20__ (the “Effective Date”), by and between CP III PACIFIC RIDGE
SOLAR, LLC, a Delaware limited liability company (“Solar Owner”), and
____________________, a ___________________ (“Purchaser”).
Recitals
A.    Solar Owner, CP III PACIFIC RIDGE RF, LLC, a Delaware limited liability
company, and Purchaser are parties to that certain Purchase and Sale Agreement
dated _______________ (as amended, the “PSA”), relating to certain multifamily
residential project commonly known as Pacific Ridge, located at 5945 Linda Vista
Road, San Diego, California and related property (as more fully defined in the
PSA, the “Property”).
B.    The Property includes certain solar panels, related equipment and other
personal property which are used in connection with the provision of solar
energy to the Real Property (collectively the “Solar Property”). The Solar
Property was acquired, constructed and installed using proceeds from a grant
award issued pursuant to Section 1603 of the American Recovery and Reinvestment
Act (the “Section 1603 Grant”).
C.    Purchaser and Solar Owner wish to set forth their agreement regarding
certain Section 1603 Grant recapture liability related to the Solar Property,
subject to and upon the terms and conditions set forth in this Agreement.
Agreement
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties covenant and agree as
follows:
1.    Definitions. All initially capitalized terms not separately defined herein
shall have the meanings ascribed to them in the PSA.
2.    Liability. Purchaser and Solar Owner agree that they will each have joint
and several liability to the United States of America for repayment of any
portion of the Section 1603 Grant that Solar Owner is required to repay to the
United States of America pursuant to the American Recovery and Reinvestment Act
of 2009. Notwithstanding the foregoing, in no event shall Purchaser’s liability
under this Agreement exceed the lesser of (i) $176,309, or the portion of the
Section 1603 Grant actually recaptured by the United States of America under the
authority of the American Recovery and Reinvestment Act of 2009 (and any related
regulations). Nothing herein shall limit any indemnification rights Purchaser or
any indemnitee may have against Seller or any indemnitor under the PSA or
otherwise.


Exhibit G
Page 1



--------------------------------------------------------------------------------




3.    Department of Treasury Disclosure. The parties agree that Solar Owner may
provide a copy of this Agreement to the Department of Treasury as required in
connection with the transfer of the Solar Property to Purchaser.
4.    Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors and assigns.
5.    Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of California, without regard to any
choice of law principles.
6.    Counterparts; Telecopied Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed a duplicate original. Telecopied and
emailed PDF signatures shall be effective for purpose of executing and
delivering this Agreement.
[Remainder of page intentionally left blank. Signatures follow]


Exhibit G
Page 2



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed,
effective as of the Closing Date.
SOLAR OWNER:
 
CP III PACIFIC RIDGE SOLAR, LLC, a Delaware limited liability company
 
By:_________________________________
Name:_______________________________
Title:________________________________
 
PURCHASER:
 
 
_______________________________, a _______________________________
 
By:_________________________________
Name:_______________________________
Title:________________________________





Exhibit G
Page 3



--------------------------------------------------------------------------------





EXHIBIT H

ASSIGNMENT AND ASSUMPTION AGREEMENT
Recording Requested By:
___________________________
___________________________
___________________________
And When Recorded Mail To:
___________________________
___________________________
___________________________
With Copies To:
___________________________
___________________________
___________________________
San Diego Housing Commission
Attn: Inclusionary Housing Administration
1122 Broadway, Suite 300
San Diego, CA 92101









ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment Agreement”) is made and
entered into as of _____________, 20__, by and between CP III Pacific Ridge RF,
LLC, a Delaware limited liability company (“Assignor”), and
_______________________, a ___________________________ (“Assignee”).
RECITALS
A.    Assignor and the San Diego Housing Commission, a public agency
(“Commission”), are parties to that certain Master Declaration of Covenants,
Conditions and Restrictions and Affordable Housing Agreement (Inclusionary For
Sale and Rental Restrictions), dated January 6, 2010 (collectively, the
“Declaration”), recorded in the Office of the County Recorder for the County of
San Diego on January 13, 2010, as Instrument No. 2010-0017345, as assigned
pursuant to the Assignment and Assumption Agreement recorded November 2, 2010 as
Instrument No. 2010-0591415 and the Assignment and Assumption Agreement recorded
July 15, 2014 as Instrument No. 2014-0292470 (collectively, the “Assignments”),
and that certain Deed of Trust, dated January 6, 2010 and recorded in the Office
of the Recorder of the County of San Diego, State of California on January 13,
2010 as Instrument No. 2010-0017346, as assigned pursuant to the Assignments
(“Deed of Trust”).


Exhibit H
Page 1
1387729.5

--------------------------------------------------------------------------------




B.    Assignor desires to sell the real property described in the Declaration
and Deed of Trust (the “Property”) to Assignee and Assignee desires to purchase
the Property from Assignor. Assignor further desires to assign all of its
interest, rights and responsibilities under the Declaration and Deed of Trust to
Assignee, and Assignee desires to assume all of the interest, rights and
responsibilities of Assignor under the Declaration and Deed of Trust.
C.    Section 22 of the Declaration and Section B(15) of the Deed of Trust
permit the assignment of the Declaration and the Deed of Trust to a successor
owner of all or a portion of the Property.
D.    Concurrent with recordation of this Assignment Agreement, Assignor is
transferring fee ownership in the Property to Assignee.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, Assignor and Assignee hereby agree as follows:
1.    Assignment. Assignor hereby assigns and transfers all of its rights,
title, interest and obligations under and pursuant to the Declaration and Deed
of Trust to Assignee.
2.    Assumption. Assignee hereby assumes and agrees to perform all of the
obligations, covenants and agreements of Assignor under the Declaration and Deed
of Trust, in the manner, at the times and in all other respects as therein
provided. Assignee further agrees to be bound by all of the terms, covenants,
and conditions contained in the Declaration and Deed of Trust, and agrees that
each and every obligation will be performed and carried out as though the
Declaration and Deed of Trust had been originally made, executed and delivered
by Assignee.
3.    Representations and Warranties of Assignee. Assignee represents and
warrants to Commission and Assignor that: (i) Assignee is the successor in
interest to Assignor with respect to the Declaration and Deed of Trust;
(ii) Assignee is thereby a party to the Declaration and Deed of Trust; and
(iii) Assignee has the power and authority to enter into this Assignment
Agreement.
4.    Counterparts. This Assignment Agreement may be executed in counterparts,
each of which shall be fully effective as an original, and all of which together
shall constitute one and the same instrument.
[Signature page to follow.]


Exhibit H
Page 2
1387729.5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed as of the date first written above.
ASSIGNEE:
 
________________________, a_______________
 
By:_________________________________
Name:_______________________________
Title:________________________________
 
ASSIGNOR:
 
CP III PACIFIC RIDGE RF, LLC, a Delaware limited liability company
By: CP Investment III REIT, a Maryland real estate investment trust, its
Managing Member
 
By:_________________________________
Name:_______________________________
Title:________________________________



Exhibit H
Page 3
1387729.5

--------------------------------------------------------------------------------





EXHIBIT I

PRO FORMA TITLE POLICY
[See attached]




Exhibit I
Page 1

--------------------------------------------------------------------------------





NBUNo.:     21700574
Local No.:     000685 80-993-SD2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.


CHICAGO TITLE INSURANCE COMPANY
ALT A OWNER'S POLICY (2006)


SCHEDULE A


POLICY NO.
 
DATE OF POLICY
 
AMOUNT OF INSURANCE
PRO FORMA
 
Date and Time of Recording
 
$232,000,000







I.
Name of Insured:



American Assets Trust, Inc., a Maryland corporation


2.
The estate or interest in the land which is encumbered by the insured mortgage
is:



A Fee as to Parcel(s) A and C
Easement(s) more fully described below as to Parcel(s) B


3.
Title to the estate or interest in the land is vested in the Insured.



4.
The land referred to in this Policy is described as follows:



SEE LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF.




--------------------------------------------------------------------------------




NBUNo.:    21700574
Local No.:    00068580-993-SD2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.


LEGAL DESCRIPTION


THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF SAN DIEGO, IN THE
COUNTY OF SAN DIEGO, ST ATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


PARCEL A: 436-430-06


LOT 1 OF PACIFIC RIDGE APARTMENT HOMES IN THE CITY OF SAN DIEGO, COUNTY OF SAN
DIEGO, STATE OF CALIFORNIA ACCORDING TO MAP THEREOF NO. 15867 FILED IN THE
RECORDER'S OFFICE OF SAN DIEGO COUNTY ON JUNE 4, 2012.


PARCEL B


A NON-EXCLUSIVE EASEMENT IN PERPETUITY FOR VEHICULAR ACCESS IN THE EVENT OF FIRE
OR OTHER EMERGENCY, AND FOR THE INSTALLATION, CONSTRUCTION, MAINTENANCE AND
REPAIR OF LANDSCAPE IMPROVEMENTS, AS MORE FULLY SET FORTH AND DEFINED IN THAT
CERTAIN "RECIPROCAL EASEMENT AGREEMENT" BY AND BETWEEN THE IRVINE COMPANY, LLC
AND THE UNIVERSITY OF SAN DIEGO, RECORDED SEPTEMBER 19, 2008 AS FILE NO.
2008-0497412, OFFICIAL RECORDS.


PARCEL C: 437-430-08


THAT CERTAIN PORTION OF PUEBLO LOT 1176 OF THE PUEBLO LANDS OF SAN DIEGO,
ACCORDING TO THE MAP THEREOF MADE BY JAMES PASCOE IN 1870, A COPY OF WHICH SAID
MAP WAS FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN DIEGO COUNTY, NOVEMBER
14, 1921, AND IS KNOWN AS MISCELLANEOUS MAP NO. 36, DESCRIBED AS FOLLOWS:


BEGINNING AT THE NORTHWEST CORNER OF SAID PUEBLO LOT 1176, THENCE SOUTH
89°40'37" EAST, ALONG THE NORTHERLY LINE OF SAID PUEBLO LOT 1176, A DISTANCE OF
150.02 FEET; THENCE SOUTH 01°02'45" WEST, ALONG A LINE WHICH IS PARALLEL WITH
AND 150 FEET EASTERLY, MEASURED AT RIGHT ANGLES, FROM THE WESTERLY LINE OF SAID
PUEBLO LOT 1176, A DISTANCE OF 2922.46 FEET TO A POINT ON THE SOUTHERLY LINE OF
SAID PUEBLO LOT 1176, SAID POINT BEING ALSO A POINT ON THE NORTHERLY LINE OF
PUEBLO LOT 1103 OF SAID PUEBLO LANDS; THENCE SOUTH 75°41'53" WEST, ALONG THE
SOUTHERLY LINE OF SAID PUEBLO LOT 1176 AND THE NORTHERLY LINE OF SAID PUEBLO LOT
1103, A DISTANCE OF 165.56 FEET TO THE CORNER COMMON TO PUEBLO LOTS 1176 AND
1177 OF SAID PUEBLO LANDS; THENCE NORTH 01°02'45" EAST ALONG THE LINE COMMON TO
SAID PUEBLO LOTS 1176 AND 1177, A DISTANCE OF 2961.75 FEET TO THE POINT OF
BEGINNING.


EXCEPTING FROM ABOVE DESCRIBED PARCEL THAT CERTAIN PORTION THEREOF WHICH LIES
WITHIN LAND CONVEYED TO THE SAN DIEGO UNIVERSITY, A CORPORATION, BY A QUITCLAIM
DEED, RECORDED FEBRUARY 26, 1954 AS DOCUMENT NO. 25371 IN BOOK 5155 AT PAGE 40
OF OFFICIAL RECORDS OF THE COUNTY OF SAN DIEGO, STATE OF CALIFORNIA, AND
DESCRIBED AS FOLLOWS: BEGINNING AT A POINT






--------------------------------------------------------------------------------




NBU No.:     21700574
Local No.:    00068580-993-SD2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured for discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
forms of the Company.


IN THE WESTERLY LINE OF SAID PUEBLO LOT 1176, DISTANT THEREON SOUTH 01°02'45"
WEST 947.01 FEET FROM THE NORTHWEST CORNER THEREOF; THENCE SOUTH 88°57'15" EAST
355.00 FEET; THENCE SOUTH 58°14'41" EAST 255.41 FEET, THENCE SOUTH 01°02'45"
WEST 199.49 FEET; THENCE SOUTH 41°19'23" WEST 98.12 FEET POINT IN THE 850 FOOT
RADIUS CURVE CONCAVE SOUTHERLY, IN THE NORTHERLY LINE OF THE 100 FEET RIGHT OF
WAY (KNOWN AS "LINDA VISTA ROAD") DESCRIBED IN PARCEL Al OF A DEED TO THE CITY
OF SAN DIEGO, RECORDED JUNE 27, 1947 AS DOCUMENT NO. 66831 IN BOOK 2442, PAGE 83
OF OFFICIAL RECORDS; THENCE WESTERLY ALONG SAID CURVE 204.14 FEET TO THE END
THEREOF; THENCE SOUTH 62°57'05" WEST, ALONG THE NORTHERLY LINE OF SAID RIGHT OF
WAY 354.23 FEET TO A POINT IN THE WESTERLY LINE OF SAID PUEBLO LOT 1176; THENCE
NORTH 01°02'45" EAST ALONG SAID WESTERLY LINE, 650.00 FEET TO THE POINT OF
BEGINNING.


ALSO EXCEPTING THEREFROM THAT PORTION LYING WITHIN PARCEL MAP 17820 IN THE
CITY OF SAN DIEGO COUNTY, FILED IN THE OFFICE OF THE COUNTY RECORDER OF SAN
DIEGO COUNTY ON JANUARY 31, 1999.


ALSO EXCEPT THEREFROM THAT PORTION DESCRIBED IN THE DEED TO THE CITY OF SAN
DIEGO, A MUNICIPAL CORPORATION, RECORDED AUGUST 22, 2014 AS INSTRUMENT NO.
2014-0362283 OF OFFICIAL RECORDS.


APN: 436-430-06, 437-430-08






--------------------------------------------------------------------------------





NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


CHICAGO TITLE INSURANCE COMP ANY
SCHEDULE B


This Policy does not insure against loss or damage (and the Company will not pay
costs, attorneys' fees
or expenses) which arise by reason of:


A.
Property taxes, which are a lien not yet due and payable, including any
assessments collected with taxes to be levied for the fiscal year 2017-2018.



B.
Intentionally deleted.



C.
The lien of supplemental or escaped assessments of property taxes, if any, made
pursuant to the provisions of Chapter 3.5 (commencing with Section 75) or Part
2, Chapter 3, Articles 3 and 4, respectively, of the Revenue and Taxation Code
of the State of California as a result of the transfer of title to the vestee
named in Schedule A or as a result of changes in ownership or new construction
occurring on or after the Date of Policy. None due and payable as of Date of
Policy.



MATTERS AFFECTING PARCELS A AND B (MAP 15867)


1.
An easement for the purpose shown below and rights incidental thereto as set
forth in a document.



Granted To:
City of San Diego

Purpose:
Earth excavation or embankment, slope or slopes and incidents thereto

Recorded:
February 4, 1976 as File No. 76-033356 of Official Records

Affects:
As shown on said map



2.
Matters contained in Hillside Review Permit #123 recorded February 8, 1979 as
File No. 79-060702 of Official Records.



Site Development Permit No. 302997 Uniti on the Hill (MMRP) - Project No. 93731
Amendment to Hillside Review Permit No. 123, recorded March 23, 2007 as File No.
2007-0198266, of Official Records.


3.
An Agreement, and the terms and conditions as contained therein



Dated:
September 27, 1978

By and Between:
City of San Diego and University High School

Recorded:
July 31, 1979 as File No. 79-318715 of Official Records

Regarding:
Maintenance Agreement Uncontrolled Embankment



Reference is hereby made to said document for full particulars.


4.
An Agreement, and the terms and conditions as contained therein















--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


Dated:
January 11, 1994

By and Between:
The City of San Diego and Roman Catholic Bishop of San Diego, a corporate sole,
owner

Recorded:
February 3, 1994 as File No. 1994-0078460 of Official Records

Regarding:
Installation, Maintenance and Possible Removal of a Private Modified D-25 Curb
Outlet



Reference is hereby made to said document for full particulars.


5.
A document entitled “Reciprocal Easement Agreement”, dated, September 12, 2008,
executed by and between The Irvine Company, LLC and the University of San Diego,
subject to all the terms, provisions and conditions therein contained, recorded
September 19, 2008 as File No. 2008-0497412, Official Records.



6.
An easement for the purpose shown below and rights incidental thereto as set
forth in a document.



Granted To:
The City of San Diego

Purpose:
Public street

Recorded:
December 24, 2008 as File No. 2008-0653162, Official Records

Affects:
As shown on Map 15867



7.
An easement for the purpose shown below and rights incidental thereto as set
forth in a document.



Granted To:
San Diego Gas and Electric Company

Purpose:
Public utilities and ingress and egress

Recorded:
June 10, 2009 as Instrument no. 2009-315828 Official Records

Affects:
As shown on Map 15867



8.
A document entitled “Master Declaration of Covenants, Conditions and
Restrictions and Affordable Housing Agreement”, dated, January 6, 2010, executed
by The Irvine Company LLC, a Delaware limited liability company and the San
Diego Housing Commission, subject to all the terms, provisions and conditions
therein contained, recorded January 13,. 2010, as Instrument No. 2010-0017345 of
Official Records.



An Assignment and Assumption Agreement recorded November 2, 2010 as Instrument
No. 2010- 0591415 Official Records.


An Assignment and Assumption Agreement dated July 14, 2014 and recorded July 15,
2014 as Instrument No. 2014-0292470 of Official Records.


9.
An easement for the purpose shown below and rights incidental thereto as set
forth in a document.



Granted To:
San Diego Gas and Electric Company

Purpose:
public utilities, ingress, egress

Recorded:
August 12, 2011 as File No. 2011-0414835, Official Records

Affects:
The exact location and extent of said easement is not disclosed of record







--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


10.
The terms and provisions contained in the document entitled “Covenant of
Easement” recorded March 29, 2012 as Instrument No. 2012-0184481 Official
Records.



11.
The terms and provisions contained in the document entitled “Planned Development
Permit No. 659699” recorded May 23, 2012 as Instrument No. 2012-0302675 Official
Records.



12.
Easement(s) for the purpose(s) shown below and rights incidental thereto as
delineated or as offered for dedication, on the map of said Tract.



Purpose:
pedestrian and non-motor vehicular right of way

Affects:
as shown on Map 15867



13.
Easement(s) for the purpose(s) shown below and rights incidental thereto as
delineated or as offered for dedication, on the map of said Tract



Purpose:
ingress and egress for emergency vehicles

Affects:
as shown on Map 15867



14.
Easement(s) for the purpose(s) shown below and rights incidental thereto as
delineated or as offered for dedication, on the map of said Tract.



Purpose:
maintenance of water facilities

Affects:
as shown on Map 15867



15.
Easement(s) for the purpose(s) shown below and rights incidental thereto as
delineated or as offered for dedication, on the map of said Tract



Purpose:
storage of flood waters

Affects:
as shown on Map 15867



16.
Easement(s) for the purpose(s) shown below and rights incidental thereto as
delineated or as offered for dedication, on the map of said Tract.



Purpose:
electrical facilities

Affects:
as shown on Map 15867



17.
Recitals as shown on that certain map/plat



Map No.:
15867



Which among other things recites; this is a Map of a condominium project as
defined in section 1350, et seq. of the Civil Code of the State of California
and is filed pursuant to the submission map act. The Planning Commission
Resolution No. mPC-4229-2 dated March 8, 2007, approves a total of 533
Residential Condominium Units on Lot 1.


Reference is hereby made to said document for full particulars.






--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


18.
Matters contained in that certain document



Entitled:
Encroachment Maintenance and Removal Agreement

Executed by:
City of San Diego, a Municipal Corporation (City) and the owner

Recording Date:
August 17, 2012

Recording No:
2012-0492192 of Official Records



Reference is hereby made to said document for full particulars.


19.
Matters contained in that certain document



Entitled:
Encroachment Maintenance and Removal Agreement

Dated:
December 21, 2010

Executed by:
City of San Diego, a Municipal Corporation (City) and the owner

Recording Date:
August 17, 2012

Recording No:
2012-0492193 of Official Records



Reference is hereby made to said document for full particulars.


20.
Matters contained in that certain document



Entitled:
Encroachment Maintenance and Removal Agreement

Executed by:
San Diego Gas and Electric and CP III Pacific Ridge, LLC, owner

Recording Date:
July 29, 2013

Recording No:
2013-0472722 of Official Records



Reference is hereby made to said document for full particulars.


21.
Any rights, interests, or claims which may exist or arise by reason of the
following facts shown on a Survey Plat entitled “A.L.T.A. Survey” dated June 3,
2014 prepared by Lundstrom Engineering and Surveying, Inc.: Encroachment onto to
the Land of retaining walls and wood fence, as shown on said survey.



This exception will be revised upon receipt of current ALTA/NSPS Land Title
Survey.


MATTERS AFFECTING PARCEL C PARCEL 1176 (437-430-01)


22.
Intentionally deleted.



23.
Easement(s) for the purpose(s) shown below and rights incidental thereto as
reserved in a document;



Reserved by:
San Diego Gas and Electric Company

Purpose:
various purposes as set forth in said document

Recording Date:
May 19, 2009

Recording No:
2009-0265844 of Official Records

Affects:
The route thereof affects a portion of said land and is more fully described in
said document.



Note: Encroachment Maintenance and Removal Agreement




--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


By and Between:
San Diego Gas and Electric Company and CPIII Pacific Ridge, LLC

Recording Date:
July 29, 2013

Recording No.:
2013-0472722 of Official Records



24.
Easement for Fire Access Road Area as contained in the Open Space Right of Way
Use Agreement



Recording Date:
May 19, 2009

Recording No.:
2009-0265845 of Official Records



Assignment and Assumption Agreement re-open Space Right of Way Use Agreement


Recording Date:
November 2, 2010

Recording No.:
2010-0591416 of Official Records



25.
Easement(s) for the purpose(s) shown below and rights incidental thereto as
reserved in a document;



Reserved by:
City of San Diego, a municipal corporation

Purpose:
emergency access

Recording Date:
June 25, 2014

Recording No:
2014-264877

and Re-Recording Date:
July 8, 2014

and Re-Recording No:
2014-0282731, both of Official Records

Affects:
A portion of said land is more fully described in said document



MATTERS AFFECTING ALL PARCELS


26.
Intentionally deleted



27.
A Deed of Trust to secure performance under an agreement referred to therein,
and any other obligations secured thereby.



Dated:
January 6, 2010

Trustor:
The Irvine Company LLC, a Delaware limited liability company

Trustee:
Chicago Title Company

Beneficiary:
San Diego Housing Commission

Recorded:
January 13, 2010 as Instrument No. 2010-0017346 of Official Records.



Affects Lot 1 and 2 Map 15867


An Assignment and Assumption Agreement recorded November 22, 2010 as Instrument
No. 2010-0591415 of Official Records.


Affects Lots 1 and 2 Map 15867


An Assignment and Assumption Agreement recorded July 15, 2014 as Instrument No.
2014-292470 of Official Records.




--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


Amendment to Assignment of Security Instrument recorded October 7, 2014 as
Instrument No. 2014-0433660 of Official Records.


An assignment of the beneficial interest under said deed of trust which names:


Assignee:
Wilmington Trust, National Association, as Trustee for the Registered Holders of
Wells Fargo Commercial Mortgage Securities, Inc., Multifamily Mortgage
Pass-Through Certificates Series 2014-KF05

Recording Date:
December 9, 2014

Recording No:
2014-0542642 of Official Records



An Assignment and Assumption Agreement recorded , 2017 as Instrument No. ______,
of Official Records.


28.
Water rights, claims or title to water, whether or not disclosed by the public
records.



29.
Matters which may be disclosed by an inspection and/or by a correct ALTA/NSPS
Land Title Survey of said Land that is satisfactory to the Company, and/or by
inquiry of the parties in possession thereof.



This exception will be revised upon receipt of current ALTA/NSPS Land Title
Survey.


30.
Rights of current tenants, as tenants only, with no options to purchase or
rights of first refusal, pursuant to those certain unrecorded leases set forth
on the attached rent roll [to be attached to final policy].





--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
Attached to Policy No. PRO FORMA
Issued By
Chicago Title Insurance Company
1.
The insurance provided by this endorsement is subject to the exclusions in
Section 4 of this endorsement; and the Exclusions from Coverage, the Exceptions
from Coverage contained in Schedule B, and the Conditions in the policy.

2.
For the purposes of this endorsement only,

a.
“Covenant” means a covenant, condition, limitation or restriction in a document
or instrument in effect at Date of Policy.

b.
“Improvement” means a building, structure located on the surface of the Land,
road, walkway, driveway, or curb, affixed to the Land at Date of Policy and that
by law constitutes real property, but excluding any crops, landscaping, lawn,
shrubbery, or trees.

3.
The Company insures against loss or damage sustained by the Insured by reason
of:

a.
A violation on the Land at Date of Policy of an enforceable Covenant, unless an
exception in Schedule B of the policy identifies the violation;

b.
Enforced removal of an Improvement as a result of a violation, at Date of
Policy, of a building setback line shown on a plat of subdivision recorded or
filed in the Public Records, unless an exception in Schedule B of the policy
identifies the violation; or

c.
A notice of a violation, recorded in the Public Records at Date of Policy, of an
enforceable Covenant relating to environmental protection describing any part of
the Land and referring to that Covenant, but only to the extent of the violation
of the Covenant referred to in that notice, unless an exception in Schedule B of
the policy identifies the notice of the violation.

4.
This endorsement does not insure against loss or damage (and the Company will
not pay costs, attorneys' fees, or expenses) resulting from:

a.
any Covenant contained in an instrument creating a lease;

b.
any Covenant relating to obligations of any type to perform maintenance, repair,
or remediation on the Land; or

c.
except as provided in Section 3.c., any Covenant relating to environmental
protection of any kind or nature, including hazardous or toxic matters,
conditions, or substances.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.
CHICAGO TITLE INSURANCE COMPANY


By: ______________________________________
Authorized Signatory
ALTA Endorsement - Form 9.2-06
(Covenants, Conditions and Restrictions Improved Land - Owner’s Policy - 4/2/12)




--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
Attached to Policy No. pro forma
Issued By
Chicago Title Insurance Company


APPROVAL SUBJECT TO RECEIPT/REVIEW OF CURRENT ZONING REPORT


1.
The Company insures against loss or damage sustained by the Insured in the event
that, at Date of Policy,



a.
according to applicable zoning ordinances and amendments, the Land is not
classified Zone



b.
the following use or uses are not allowed under that classification:

c.
There shall be no liability under paragraph 1.b. if the use or uses are not
allowed as the result of any lack of compliance with any conditions,
restrictions, or requirements contained in the zoning ordinances and amendments,
including but not limited to the failure to secure necessary consents or
authorizations as a prerequisite to the use or uses. This paragraph 1.c. does
not modify or limit the coverage provided in Covered Risk 5.



2.
The Company further insures against loss or damage sustained by the Insured by
reason of a final decree of a court of competent jurisdiction either prohibiting
the use of the Land, with any existing structure, as specified in paragraph 1.b.
or requiring the removal or alteration of the structure, because, at Date of
Policy, the zoning ordinances and amendments have been violated with respect to
any of the following matters:



a.
Area, width, or depth of the Land as a building site for the structure

b.
Floor space area of the structure

c.
Setback of the structure from the property lines of the Land

d.
Height of the structure, or

e.
Number of parking spaces.



3.
There shall be no liability under this endorsement based on:



a.
the invalidity of the zoning ordinances and amendments until after a final
decree of a court of competent jurisdiction adjudicating the invalidity, the
effect of which is to prohibit the use or uses;

b.
the refusal of any person to purchase, lease or lend money on the Title covered
by this policy.



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


CHICAGO TITLE INSURANCE COMPANY


By: ______________________________________
Authorized Signatory


ALTA Endorsement - Form 3.1-06
Zoning - Completed Structure (10/22/09)




--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
ATTACHED TO POLICY NO. PRO FORMA
ISSUED BY
CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured by reason of
an environmental protection lien that, at Date of Policy, is recorded in the
Public Records or filed in the records of the clerk of the United States
district court for the district in which the Land is located, unless the
environmental protection lien is set forth as an exception in Schedule B.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


CHICAGO TITLE INSURANCE COMPANY




By: _______________________________________
Authorized Signatory


ALTA Endorsement 8.2-06 (Commercial Environmental Protection Lien)
Adopted 10/16/08






--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
ATTACHED TO POLICY NO. PRO FORMA
ISSUED BY
CHICAGO TITLE INSURANCE COMPANY


1.
The insurance provided by this endorsement is subject to the exclusions in
Section 4 of this endorsement; and the Exclusions from Coverage, the Exceptions
from Coverage contained in Schedule B, and the Conditions in the policy.



2.
For the purposes of this endorsement only:



a.
“Covenant” means a covenant, condition, limitation or restriction in a document
or instrument recorded in the Public Records at Date of Policy.

b.
“Private Right” means (i) an option to purchase; (ii) a right of first refusal;
or (iii) a right of prior approval of a future purchaser or occupant.



3.
The Company insures against loss or damage sustained by the Insured under this
Owner’s Policy if enforcement of a Private Right in a Covenant affecting the
Title at Date of Policy based on a transfer of Title on or before Date of Policy
causes a loss of the Insured’s Title.



1.
This endorsement does not insure against loss or damage (and the Company will
not pay costs, attorneys' fees, or expenses) resulting from:



a.
any Covenant contained in an instrument creating a lease;

b.
any Covenant relating to obligations of any type to perform maintenance, repair,
or remediation on the Land;

c.
any Covenant relating to environmental protection of any kind or nature,
including hazardous or toxic matters, conditions, or substances; or

d.
any Private Right in an instrument identified in Exception(s) NONE in Schedule
B.



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.


CHICAGO TITLE INSURANCE COMPANY




By: ______________________________________
Authorized Signatory


ALTA Form Endorsement 9.9-06 (Private Rights - Owner’s Policy)
Adopted 04-02-2013






--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
ATTACHED TO POLICY NO. PRO FORMA
ISSUED BY
CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured by reason of
the lack of a right of access to the following utilities or services: [CHECK ALL
THAT APPLY]


x Water service
x Natural gas service
x Telephone service
x Electrical power service
x Sanitary sewer
x System water drainage
[o _____________________ ]
[o _____________________ ]
[o _____________________ ]



either over, under or upon rights-of-way or easements for the benefit of the
Land because of:


(1)
a gap or gore between the boundaries of the Land and the rights-of-way or
easements;

(2)
a gap between the boundaries of the rights-of-way or easements ; or

(3)
a termination by a grantor, or its successor, of the rights-of-way or easements.



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


CHICAGO TITLE INSURANCE COMPANY




By: _______________________________________
Authorized Signatory


ALTA Endorsement 17.2-06 (Utility Access)
Adopted 10/16/08






--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
ATTACHED TO POLICY NO. PRO FORMA
ISSUED BY
CHICAGO TITLE INSURANCE COMPANY


SUBJECT TO RECEIPT/REVIEW OF CURRENT ALTA/NSPS SURVEY


The Company insures against loss or damage sustained by the Insured if, at Date
of Policy, (i) the Land does not abut and have both actual vehicular and
pedestrian access to and from Mildred Street and Linda Vista Road (the
"Streets"), (ii) the Streets are not physically open and publicly maintained, or
(iii) the Insured has no right to use existing curb cuts or entries along those
portions of the Streets abutting the Land.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.
 
CHICAGO TITLE INSURANCE COMPANY




By: ______________________________________
Authorized Signatory


ALTA Endorsement - Form 17-06
(Access & Entry - 6/17/06)




--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
ATTACHED TO POLICY NO. PRO FORMA
ISSUED BY
CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured by reason
of:


1.
Those portions of the Land identified below not being assessed for real estate
taxes under the listed tax identification numbers or those tax identification
numbers including any additional land:



436-430-06-00
437-430-08-00    


1.
The easements, if any, described in Schedule A being cut off or disturbed by the
nonpayment of real estate taxes assessed against the servient estate.



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


CHICAGO TITLE INSURANCE COMPANY




By: ______________________________________
Authorized Signatory


ALTA Endorsement - Form 18.1-06
(Multiple Tax Parcel - 6/17/06)




--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
ATTACHED TO POLICY NO. PRO FORMA
ISSUED BY
CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured by reason
of:


1.
The failure of Parcels A and C of the Land to be contiguous along their common
boundaries; or



2.
The presence of any gaps, strips, or gores separating any of the contiguous
boundary lines described above.



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


CHICAGO TITLE INSURANCE COMPANY




By: ______________________________________
Authorized Signatory


ALTA Endorsement - Form 19-06
(Contiguity - Multiple Parcels - 6/17/06)




--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
ATTACHED TO POLICY NO. PRO FORMA
ISSUED BY
CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured by reason of
the failure of a multifamily residential apartment complex known as Pacific
Ridge Apartments, bearing a common address of 5945 Linda Vista Road, San Diego,
California, to be located on the Land at Date of Policy.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.
 
CHICAGO TITLE INSURANCE COMPANY




By: ______________________________________
Authorized Signatory


ALTA Endorsement - Form 22-06
(Location - 6/17/06)




--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
ATTACHED TO POLICY NO. PRO FORMA
ISSUED BY
CHICAGO TITLE INSURANCE COMPANY


SUBJECT TO RECEIPT/REVIEW OF CURRENT ALTA/NSPS SURVEY


The Company insures against loss or damage sustained by the Insured by reason of
the failure of the Land as described in Schedule A to be the same as that
identified on the survey made by ______________ dated _____________________, and
designated Job No. _____.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


CHICAGO TITLE INSURANCE COMPANY




By: _______________________________________
Authorized Signatory


ALTA Endorsement 25-06 (Same as Survey)
Adopted 10/16/08




--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
ATTACHED TO POLICY NO. PRO FORMA
ISSUED BY
CHICAGO TITLE INSURANCE COMPANY


The Company insures against loss or damage sustained by the Insured by reason of
the failure of the Land to constitute a lawfully created parcel according to the
subdivision statutes and local subdivision ordinances applicable to the Land.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


CHICAGO TITLE INSURANCE COMPANY




By: _______________________________________
Authorized Signatory


ALTA Endorsement 26-06 (Subdivision)
Adopted 10/16/08




--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
Attached to Policy No. PRO FORMA
Issued By
Chicago Title Insurance Company


SUBJECT TO RECEIPT/REVIEW OF CURRENT ALTA/NSPS SURVEY


1.
The insurance provided by this endorsement is subject to the exclusions in
Section 4 of this endorsement; and the Exclusions from Coverage, the Exceptions
from Coverage contained in Schedule B, and the Conditions in the policy.



2.
For purposes of this endorsement only, “Improvement” means an existing building,
located on either the Land or adjoining land at Date of Policy and that by law
constitutes real property.



3.
The Company insures against loss or damage sustained by the Insured by reason
of:



a.
An encroachment of any Improvement located on the Land onto adjoining land or
onto that portion of the Land subject to an easement, unless an exception in
Schedule B of the policy identifies the encroachment;



b.
An encroachment of any Improvement located on adjoining land onto the Land at
Date of Policy, unless an exception in Schedule B of the policy identifies the
encroachment;



c.
Enforced removal of any Improvement located on the Land as a result of an
encroachment by the Improvement onto any portion of the Land subject to any
easement, in the event that the owners of the easement shall, for the purpose of
exercising the right of use or maintenance of the easement, compel removal or
relocation of the encroaching Improvement; or



d.
Enforced removal of any Improvement located on the Land that encroaches onto
adjoining land.



4.
This endorsement does not insure against loss or damage (and the Company will
not pay costs, attorneys’ fees, or expenses) resulting from the encroachments
listed as Exceptions ______________ of Schedule B.



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.


CHICAGO TITLE INSURANCE COMPANY




By: ______________________________________
Authorized Signatory


ALTA Endorsement - Form 28.1-06
(Encroachments - Boundaries and Easements - 4/2/12)




--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
ATTACHED TO POLICY NO. PRO FORMA
ISSUED BY
CHICAGO TITLE INSURANCE COMPANY


SUBJECT TO RECEIPT/REVIEW OF CURRENT ALTA/NSPS SURVEY


The Company insures against loss or damage sustained by the Insured if the
exercise of the granted or reserved rights to use or maintain the easement(s)
referred to in Exception(s) ______ of Schedule B results in:


(1)
damage to an existing building located on the Land, or



(2)
enforced removal or alteration of an existing building located on the Land.



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.
CHICAGO TITLE INSURANCE COMPANY


By: _______________________________________
Authorized Signatory


ALTA Endorsement 28-06 (Easement - Damage or Enforced Removal)
Revised 02-03-2010




--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
ATTACHED TO POLICY NO. PRO FORMA
ISSUED BY
CHICAGO TITLE INSURANCE COMPANY


1.
The insurance provided by this endorsement is subject to the exclusion in
Section 4 of this endorsement; and the Exclusions from Coverage, the Exceptions
from Coverage contained in Schedule B, and the Conditions in the policy.

2.
For purposes of this endorsement only, “Improvement” means a building, structure
located on the surface of the Land, and any paved road, walkway, parking area,
driveway, or curb, affixed to the Land at Date of Policy and that by law
constitutes real property, but excluding any crops, landscaping, lawn,
shrubbery, or trees.

3.
The Company insures against loss or damage sustained by the Insured by reason of
the enforced removal or alteration of any Improvement, resulting from the future
exercise of any right existing at Date of Policy to use the surface of the Land
for the extraction or development of minerals or any other subsurface substances
excepted from the description of the Land or excepted in Schedule B.

4.
This endorsement does not insure against loss or damage (and the Company will
not pay costs, attorneys' fees, or expenses) resulting from:

a.    contamination, explosion, fire, vibration, fracturing, earthquake or
subsidence;
b.    negligence by a person or an Entity exercising a right to extract or
develop minerals or other subsurface substances; or
c.    the exercise of the rights described in N/A.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy,
(ii) modify any prior endorsements, (iii) extend the Date of Policy, or
(iv) increase the Amount of Insurance. To the extent a provision of the policy
or a previous endorsement is inconsistent with an express provision of this
endorsement, this endorsement controls. Otherwise, this endorsement is subject
to all of the terms and provisions of the policy and of any prior endorsements.


CHICAGO TITLE INSURANCE COMPANY




By: ______________________________________
Authorized Signatory


ALTA Endorsement - Form 35.1-06
(Minerals and Other Subsurface Substances - Improvements - Revised 4/2/12)






--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
ATTACHED TO POLICY NO. PRO FORMA
ISSUED BY
CHICAGO TITLE INSURANCE COMPANY


1.
The insurance provided by this endorsement is subject to the exclusion in
Section 4 of this endorsement; and the Exclusions from Coverage, the Exceptions
from Coverage contained in Schedule B, and the Conditions in the policy.



2.
For purposes of this endorsement only, “Improvement” means a building, structure
located on the surface of the Land, and any paved road, walkway, parking area,
driveway, or curb, affixed to the Land at Date of Policy and that by law
constitutes real property, but excluding any crops, landscaping, lawn,
shrubbery, or trees.



3.
The Company insures against loss or damage sustained by the Insured by reason of
the enforced removal or alteration of any Improvement, resulting from the future
exercise of any right existing at Date of Policy to use the surface of the Land
for the extraction or development of water excepted from the description of the
Land or excepted in Schedule B.

4.
This endorsement does not insure against loss or damage (and the Company will
not pay costs, attorneys' fees, or expenses) resulting from:



a.
contamination, explosion, fire, flooding, vibration, fracturing, earthquake or
subsidence;



b.
negligence by a person or an Entity exercising a right to extract or develop
water; or



c.
the exercise of the rights described in N/A.



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


CHICAGO TITLE INSURANCE COMPANY




By: ______________________________________
Authorized Signatory


ALTA Endorsement - Form 41.1-06
(Water - Improvements - 12/02/13)




--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect the present status of title and
is not a commitment to insure the estate or interest as shown herein, nor does
it evidence the willingness of the Company to provide any coverage shown herein.
Any such commitment must be an express written undertaking issued on appropriate
form~ of the Company.


ENDORSEMENT
ATTACHED TO POLICY NO. PRO FORMA
ISSUED BY
CHICAGO TITLE INSURANCE COMPANY


Paragraph 14 of the Conditions of this Policy is hereby deleted.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.
CHICAGO TITLE INSURANCE COMPANY




By: ______________________________________
Authorized Signatory


Arbitration Endorsement
















































ENDORSEMENT




--------------------------------------------------------------------------------




NBU No.:    21700574
Local No.:    00068580-993-S D2-CFU
This is a Pro Forma Policy furnished to or on behalf of the party proposed to be
insured/or discussion only. It does not reflect
the present status of title and is not a commitment to insure the estate or
interest as shown herein, nor does it evidence the
willingness of the Company to provide any coverage shown herein. Any such
commitment must be an express written
undertaking issued on appropriate form~ of the Company.


ATTACHED TO POLICY NO. PRO FORMA
ISSUED BY
CHICAGO TITLE INSURANCE COMPANY


The Company hereby insures the insured against loss which the insured shall
sustain by reason of any statutory lien for labor or material attaching to the
estate or interest referred to in Schedule A arising out of any work of
improvement under construction or completed at Date of Policy.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


CHICAGO TITLE INSURANCE COMPANY
 


By: ______________________________________
Authorized Signatory


CLTA Form 101.4 Endorsement (06-03-05)
Mechanic’s Lien Coverage - No Notice of Completion












--------------------------------------------------------------------------------





EXHIBIT J

SEC REQUIREMENTS
1.Rent rolls for the calendar month in which the Closing occurs and the eleven
(11) calendar months immediately preceding the calendar month in which the
Closing occurs;
2.    Seller’s written analysis of both (a) scheduled increases in base rent
required under the Leases in effect on the Closing Date; and (b) rent
concessions imposed pursuant to those Leases, of (a) and (b), provided Seller is
not obligated to prepare any such analysis and need only provide any such
analysis as may exist and be in Seller’s possession;
3.    Seller’s internally-prepared Operating Statements;
4.    Leases;
5.    Tax bills;
6.    Seller’s cash receipt journal(s) and bank statements;
7.    Seller’s general ledger;
8.    Seller’s schedule of expense reimbursements required under Leases in
effect on the Closing Date;
9.    Schedule of those items of repairs and maintenance performed by, or at the
direction of Seller, during Seller’s final fiscal year in which Seller owns and
operates the Property (the “Final Fiscal Year”);
10.    Schedule of those capital improvements and fixed asset additions made by,
or at the direction of, Seller during the Final Fiscal Year;
11.    Seller’s invoices with respect to expenditures made during the Final
Fiscal Year;
12.    Access (during normal and customary business hours) to responsible
personnel to answer accounting questions; and




Exhibit J
Page 1



--------------------------------------------------------------------------------





EXHIBIT K

FORM AUDIT LETTER
(Letterhead of Seller)
Ladies and Gentlemen:
We are providing this letter in connection with your audit of the statement of
revenue and certain expenses of ____________________, which is comprised of the
building located at ____________________ (the “Property”) for the period
commencing ____________________, 201__ and ending ____________________, 201__,
for the purpose of expressing an opinion as to whether the financial statement
presents fairly, in all material respects, the results of operations of the
Property in conformity with United States [GAAP] basis of accounting. Certain
representations in this letter are described as being limited to matters that
are material. Items are considered material, regardless of size, if they involve
an omission or misstatement of accounting information that, in the light of
surrounding circumstances, makes it probable that the judgment of a reasonable
person relying on the information would be changed or influenced by the omission
or misstatement. Materiality limitations do not apply to representations not
directly related to amounts included in the financial statement.
We confirm, to our actual knowledge, the following representations made to you
during your audit:
1.    The financial statement referred to above is fairly presented in
conformity with [GAAP] basis of accounting principles.
2.    We have made available to you:
(a)    All financial records and related data relating to the Property.
(b)    All minutes of the meetings of members or summaries of actions of recent
meetings for which minutes have not yet been prepared [relating to the
Property].
(c)    All agreements or amendments to agreements, which would have a material
impact on the financial statement.
3.    There have been no:
(a)    Circumstances that have resulted in communications from the Property’s
external legal counsel reporting evidence of a material violation of securities
law or breach of fiduciary duty, or similar violation by the Property or any
agent thereof.
(b)    Communications from regulatory agencies concerning noncompliance with, or
deficiencies in, financial reporting practices.


Exhibit K
Page 1



--------------------------------------------------------------------------------




4.    There are no:
(a)    Violations or possible violations of laws or regulations, whose effects
should be considered for disclosure in the financial statement or as a basis for
recording a loss contingency.
(b)    Unasserted claims or assessments that our lawyers have advised us are
probable of assertion and must be disclosed in accordance with Statement of
Financial Accounting Standards (SFAS) No. 5, Accounting for Contingencies.
(c)    Other liabilities or gain or loss contingencies that are required to be
accrued or disclosed by [GAAP] basis of accounting.
(d)    Material transactions that have not been properly recorded in the
accounting records underlying the financial statement.
(e)    Events that have occurred subsequent to the balance sheet date and
through the date of this letter that would require adjustment to or disclosure
in the financial statement.
5.    We acknowledge our responsibility for the design and implementation of
programs and controls to prevent, deter and detect fraud. We understand that the
term “fraud” includes misstatements arising from fraudulent financial reporting
and misstatements arising from misappropriation of assets.
Misstatements arising from fraudulent financial reporting are intentional
misstatements, or omissions of amounts or disclosures in financial statements to
deceive financial statement users. Misstatements arising from misappropriation
of assets involve the theft of an entity’s assets where the effect of the theft
causes the financial statement not to be presented in conformity with accounting
principles generally accepted in the United States of America, provided that it
is understood that the financial statement referenced above was prepared on a
[GAAP] basis of accounting.
6.    We have no knowledge of any fraud or suspected fraud affecting the entity
involving:
(a)    Management,
(b)    Employees who have significant roles in internal control over financial
reporting, or
(c)    Others where the fraud could have a material effect on the financial
statement.
7.    We have no knowledge of any allegations of fraud or suspected fraud
affecting the entity received in communications from employees, former
employees, analysts, regulators, short sellers, or others.


Exhibit K
Page 2



--------------------------------------------------------------------------------




8.    We have no knowledge of any officer or director of the Company, or any
other person acting under the direction thereof, having taken any action to
fraudulently influence, coerce, manipulate or mislead you during your audit.
9.    The following have been properly recorded or disclosed in the financial
statement:
(a)    Related party transactions including sales, purchases, loans, transfers,
leasing arrangements, guarantees, ongoing contractual commitments and amounts
receivable from or payable to related parties.
We understand that the term “related party” refers to affiliates of the
enterprise; entities for which investments are accounted for by the equity
method by the enterprise; trusts for the benefit of employees, such as pension
and profit sharing trusts that are managed by or under the trusteeship of
management; principal owners of the enterprise; its management; members of the
immediate families of principal owners of the enterprise and its management; and
other parties with which the enterprise may deal if one party controls or can
significantly influence the management or operating policies of the other to an
extent that one of the transacting parties might be prevented from fully
pursuing its own separate interests. Another party also is a related party if it
can significantly influence the management or operating policies of the
transacting parties or if it has an ownership interest in one of the transacting
parties and can significantly influence the other to an extent that one or more
of the transacting parties might be prevented from fully pursuing its own
separate interests.
(b)    Guarantees, whether written or oral, under which the Property is
contingently liable, including guarantee contracts and indemnification
agreements pursuant to a [GAAP] basis of accounting.
(c)    Significant estimates and material concentrations known to management
that are required to be disclosed in accordance with the AICPA’s Statement of
Position (SOP) 94-6, Disclosure of Certain Significant Risks and Uncertainties.
Significant estimates are estimates at the balance sheet date, which could
change materially within the next year. Concentrations refer to volumes of
business, revenues, available sources of supply, or markets or geographic areas
for which it is reasonably possible that events could occur which would
significantly disrupt normal finances within the next year. Concentrations
include material sources of financing, including off· balance sheet arrangements
and transactions with unconsolidated, limited purpose entities, and
contingencies inherent in the arrangements, that are reasonably likely to affect
the continued availability of liquidity and financing.
10.    The owner had satisfactory title to all owned assets prior to the sale,
and there were no liens or encumbrances on such assets, nor was any asset
pledged as collateral, except as disclosed in the financial statement.
11.    The Company has complied with all aspects of contractual agreements that
would have a material effect on the financial statement in the event of
noncompliance.


Exhibit K
Page 3



--------------------------------------------------------------------------------




12.    The unaudited financial information for the period from January 1, 201__
through ____________________ (the “Stub Period”) has been prepared and presented
in conformity with [GAAP] basis of accounting.
Further, we confirm that we are responsible for the fair presentation in the
financial statement of financial results of operations in conformity with [GAAP]
basis of accounting.
Very truly yours,




Exhibit K
Page 4



--------------------------------------------------------------------------------





EXHIBIT L
ASSIGNED CONTRACTS
1.
AT&T Connected Communities Marketing Contract between CP III Pacific Ridge LLC
and AT&T Services, Inc., mutually executed on October 31, 2011.





Exhibit L
Page 1

--------------------------------------------------------------------------------





EXHIBIT M

RENT ROLL
[See attached]




Exhibit M
Page 1

--------------------------------------------------------------------------------





rentroll03232017page24.jpg [rentroll03232017page24.jpg]




--------------------------------------------------------------------------------




rentroll03232017page25.jpg [rentroll03232017page25.jpg]




--------------------------------------------------------------------------------




rentroll03232017page26.jpg [rentroll03232017page26.jpg]




--------------------------------------------------------------------------------




rentroll03232017page27.jpg [rentroll03232017page27.jpg]




--------------------------------------------------------------------------------




rentroll03232017page28.jpg [rentroll03232017page28.jpg]




--------------------------------------------------------------------------------




rentroll03232017page29.jpg [rentroll03232017page29.jpg]




--------------------------------------------------------------------------------




rentroll03232017page30.jpg [rentroll03232017page30.jpg]




--------------------------------------------------------------------------------




rentroll03232017page31.jpg [rentroll03232017page31.jpg]




--------------------------------------------------------------------------------




rentroll03232017page32.jpg [rentroll03232017page32.jpg]




--------------------------------------------------------------------------------




rentroll03232017page33.jpg [rentroll03232017page33.jpg]




--------------------------------------------------------------------------------




rentroll03232017page34.jpg [rentroll03232017page34.jpg]




--------------------------------------------------------------------------------




rentroll03232017page35.jpg [rentroll03232017page35.jpg]




--------------------------------------------------------------------------------




rentroll03232017page36.jpg [rentroll03232017page36.jpg]




--------------------------------------------------------------------------------




rentroll03232017page37.jpg [rentroll03232017page37.jpg]




--------------------------------------------------------------------------------




rentroll03232017page38.jpg [rentroll03232017page38.jpg]




--------------------------------------------------------------------------------





EXHIBIT N-1

PRIMARY PERSONAL PROPERTY
[See attached]





--------------------------------------------------------------------------------





primarypersonalpropertypage1.jpg [primarypersonalpropertypage1.jpg]




--------------------------------------------------------------------------------




primarypersonalpropertypage2.jpg [primarypersonalpropertypage2.jpg]




--------------------------------------------------------------------------------




primarypersonalpropertypage3.jpg [primarypersonalpropertypage3.jpg]




--------------------------------------------------------------------------------




primarypersonalpropertypage4.jpg [primarypersonalpropertypage4.jpg]




--------------------------------------------------------------------------------




primarypersonalpropertypage5.jpg [primarypersonalpropertypage5.jpg]




--------------------------------------------------------------------------------




primarypersonalpropertypage6.jpg [primarypersonalpropertypage6.jpg]




--------------------------------------------------------------------------------




primarypersonalpropertypage7.jpg [primarypersonalpropertypage7.jpg]




--------------------------------------------------------------------------------




primarypersonalpropertypage8.jpg [primarypersonalpropertypage8.jpg]




--------------------------------------------------------------------------------





EXHIBIT N-2

SOLAR PROPERTY
Six unique building-mounted solar systems located on the rooftops of 4 building
with a total of approximately 493 kWp. The systems contain 360 solar panels from
SunPower Corporation. All panels are 225 watt panels, consisting of 72 SunPower
all-back contact monocrystalline solar cells each.


The following table provides a breakdown of the total number of unique systems,
approximate system sizes, estimated energy loads, and service type:


Meter #
MSB 1A
MSA 1B
MSB 2A
MSB 2B
MSB 3
MSB 4
Total
System Size
49kW
112kW
82 kW
89 kW
78 kW
83 kW
493 kW



Primary system components:
a. SunPower SPR-225 Watt solar modules and SmartMount mounting system
b. SunPower PowerGuard 305 Watt solar modules
c. Sunpower qualified inverts


SunPower/SMA
Qty
 
Satcon
Qty
SPR-3000m-208
9
 
PVS50
1
SPR-4000m-208
11
 
PVS 75
3
SPR-5000m-208
1
 
PVS 100
1
SPR-6000m-208
2
 
PVS 135
1



Further details of the system and components can be obtained in the “Sunpower
Construction Plans” dated December 19, 2011.






Exhibit N-2
Page 1

